--------------------------------------------------------------------------------



AMENDED AND RESTATED
364-DAY CREDIT AGREEMENT

among

HUMANA INC.,

THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
FROM TIME TO TIME PARTIES HERETO,

and

JPMORGAN CHASE BANK,
as Administrative Agent and as CAF Loan Agent,

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

and

WACHOVIA BANK,

as

Syndication Agents

and

J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Sole Lead Bookrunner

Dated as of October 2, 2002



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

SECTION 1.

DEFINITIONS

*1

1.1

Defined Terms

*1

1.2

Other Definitional Provisions

*17

SECTION 2.

AMOUNT AND TERMS OF LOANS

*17

2.1

Revolving Credit Loans; Conversion of RFC Loans to Tranche B Revolving Credit
Loans

*17

2.2

CAF Loans

*19

2.3

Repayment of Loans; Evidence of Debt

*21

2.4

Fees

*22

2.5

Termination, Reduction or Conversion of Commitments

*23

2.6

Optional Prepayments

*23

2.7

Conversion Options; Minimum Amount of Loans.

*24

2.8

Interest Rate and Payment Dates for Loans

*24

2.9

Computation of Interest and Fees

*25

2.10

Inability to Determine Interest Rate

*26

2.11

Pro Rata Borrowings and Payments

*26

2.12

Illegality

*28

2.13

Requirements of Law

*28

2.14

Capital Adequacy

*29

2.15

Taxes

*30

2.16

Indemnity

*31

2.17

Application of Proceeds of Loans

*31

2.18

Notice of Certain Circumstances; Assignment of Commitments Under Certain
Circumstances

*32

2.19

Regulation U

*32

2.20

Borrowings and Repayments after Transition Date.

*33

SECTION 3.

[RESERVED]

*34

SECTION 4.

REPRESENTATIONS AND WARRANTIES

*34

4.1

Corporate Existence; Compliance with Law

*34

4.2

No Legal Obstacle to Agreement; Enforceability

*34

4.3

Litigation

*35

4.4

Disclosure

*35

4.5

Defaults

*35

4.6

Financial Condition

*36

4.7

Changes in Condition

*36

4.8

Assets

*36

4.9

Tax Returns

*36

4.10

Contracts, etc

*37

4.11

Subsidiaries

*37

4.12

Burdensome Obligations

*37

4.13

Pension Plans

*37

4.14

Environmental and Public and Employee Health and Safety Matters

*38

4.15

Federal Regulations

*38

4.16

Investment Company Act; Other Regulations

*38

4.17

Solvency

*38

4.18

Casualties

*39

4.19

Business Activity

*39

4.20

Purpose of Loans

*39

SECTION 5.

CONDITIONS

*39

5.1

Conditions to the Closing Date

*39

5.2

Conditions to Each Loan

*41

SECTION 6.

AFFIRMATIVE COVENANTS

*42

6.1

Taxes, Indebtedness, etc

*42

6.2

Maintenance of Properties; Maintenance of Existence

*42

6.3

Insurance

*43

6.4

Financial Statements

*43

6.5

Certificates; Other Information

*44

6.6

Compliance with ERISA

*45

6.7

Compliance with Laws

*45

6.8

Inspection of Property; Books and Records; Discussions

*45

6.9

Notices

*46

6.10

Maintenance of Licenses, Etc

*47

6.11

Further Assurances

*47

SECTION 7.

NEGATIVE COVENANTS

*47

7.1

Financial Condition Covenants.

*47

7.2

Limitation on Subsidiary Indebtedness

*48

7.3

Limitation on Liens

*48

7.4

Limitations on Fundamental Changes

*50

7.5

Limitation on Sale of Assets

*50

7.6

Limitation on Distributions

*51

7.7

Transactions with Affiliates

*51

7.8

Sale and Leaseback

*51

SECTION 8.

DEFAULTS

*51

8.1

Events of Default

*52

8.2

Annulment of Defaults

*54

8.3

Waivers

*55

8.4

Course of Dealing

*55

SECTION 9.

THE AGENT

*55

9.1

Appointment

*55

9.2

Delegation of Duties

*55

9.3

Exculpatory Provisions

*56

9.4

Reliance by Agent

*56

9.5

Notice of Default

*56

9.6

Non-Reliance on Agent and Other Banks

*57

9.7

Indemnification

*57

9.8

Agent and CAF Loan Agent in Its Individual Capacity

*58

9.9

Successor Agent and CAF Loan Agent

*58

SECTION 10.

MISCELLANEOUS

*58

10.1

Amendments and Waivers

*58

10.2

Notices

*59

10.3

No Waiver; Cumulative Remedies

*60

10.4

Survival of Representations and Warranties

*60

10.5

Payment of Expenses and Taxes; Indemnity

*60

10.6

Successors and Assigns; Participations; Purchasing Banks

*61

10.7

Adjustments; Set-off

*65

10.8

Counterparts

*65

10.9

GOVERNING LAW

*66

10.10

WAIVERS OF JURY TRIAL

*66

10.11

Submission To Jurisdiction; Waivers

*66

10.12

Confidentiality of Information

*66

10.13

Existing Credit Agreement

*66



SCHEDULES

SCHEDULE I        Commitment Amounts and Percentages; Lending Offices;
                            Addresses for Notice
SCHEDULE II       Pricing Grid
SCHEDULE III     Indebtedness
SCHEDULE IV      Subsidiaries of the Company
SCHEDULE V        Liens
SCHEDULE VI      Certain Acquisitions and Dispositions
SCHEDULE VII    Other Regulations
SCHEDULE VIII   Business Activities

 

EXHIBITS

EXHIBIT A     Form of Revolving Credit Note
EXHIBIT B     Form of Grid CAF Loan Note
EXHIBIT C     Form of Individual CAF Loan Note
EXHIBIT D     Form of CAF Loan Request
EXHIBIT E     Form of CAF Loan Offer
EXHIBIT F     Form of CAF Loan Confirmation Agreement
EXHIBIT G     Form of Commitment Transfer Supplement
EXHIBIT H     Form of Closing Certificate
EXHIBIT I-1  Form of Company Counsel Opinion
EXHIBIT I-2  Form of Opinion of Fried, Frank, Harris, Shriver & Jacobson

 

 

AMENDED AND RESTATED 364-DAY CREDIT AGREEMENT, dated as of October 2, 2002,
among HUMANA INC., a Delaware corporation (the "Company"), the several banks and
other financial institutions from time to time parties to this Agreement (the
"Banks"), and JPMORGAN CHASE BANK, a New York banking corporation, as
administrative agent for the Banks hereunder (in such capacity, the "Agent") and
as CAF Loan agent (in such capacity, the "CAF Loan Agent").

W I T N E S S E T H

:



WHEREAS, the Company has requested the Banks to make available a 364-day
revolving credit facility that amends and restates the 364-Day Credit Agreement,
dated as of October 11, 2001, among the Company, certain financial institutions
and The Chase Manhattan Bank (as predecessor in interest to the Agent), as
administrative agent (as in effect on the date hereof, the "Existing Credit
Agreement"); and

WHEREAS, the Banks are willing to make such credit facility available upon and
subject to the terms and conditions hereafter set forth;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree that, effective as of the Closing
Date (as defined below), the Existing Credit Agreement shall be amended and
restated in its entirety as follows:

SECTION 1.     DEFINITIONS

1.1  Defined Terms

. As used in this Agreement, the following terms have the following meanings:



"Admitted Asset": with respect to any HMO Subsidiary or Insurance Subsidiary,
any asset of such HMO subsidiary or Insurance Subsidiary which qualifies as an
"admitted asset" (or any like item) under the applicable Insurance Regulations
and HMO Regulations.

"Affiliate": as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, "control" of a
Person means the power, directly or indirectly, either to direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

"Aggregate Outstanding Extensions of Credit": as to any Bank at any time, an
amount equal to the aggregate principal amount of all Loans made by such Bank
then outstanding.

"Agreement": this Amended and Restated 364-Day Credit Agreement, as the same may
be amended, supplemented or otherwise modified from time to time.

"Alternate Base Rate": for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Base CD Rate in effect on such day plus 1% and
(c) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%. For
purposes hereof: "Prime Rate" shall mean the rate of interest per annum publicly
announced from time to time by the Agent as its prime rate in effect at its
principal office in New York City (each change in the Prime Rate to be effective
on the date such change is publicly announced); "Base CD Rate" shall mean the
sum of (a) the product of (i) the Three-Month Secondary CD Rate and (ii) a
fraction, the numerator of which is one and the denominator of which is one
minus the C/D Reserve Percentage and (b) the C/D Assessment Rate; "Three-Month
Secondary CD Rate" shall mean, for any day, the secondary market rate for
three-month certificates of deposit reported as being in effect on such day (or,
if such day shall not be a Business Day, the next preceding Business Day) by the
Board of Governors of the Federal Reserve System (the "Board") through the
public information telephone line of the Federal Reserve Bank of New York (which
rate will, under the current practices of the Board, be published in Federal
Reserve Statistical Release H.15(519) during the week following such day), or,
if such rate shall not be so reported on such day or such next preceding
Business Day, the average of the secondary market quotations for three-month
certificates of deposit of major money center banks in New York City received at
approximately 10:00 A.M., New York City time, on such day (or, if such day shall
not be a Business Day, on the next preceding Business Day) by the Agent from
three New York City negotiable certificate of deposit dealers of recognized
standing selected by it; "C/D Reserve Percentage" shall mean, for any day, that
percentage (expressed as a decimal) which is in effect on such day, as
prescribed by the Board (or any successor), for determining the maximum reserve
requirement for a member bank of the Federal Reserve System in New York City
with deposits exceeding one billion Dollars in respect of new non-personal
three-month certificates of deposit in the secondary market in Dollars in New
York City and in an amount of $100,000 or more; "C/D Assessment Rate" shall
mean, for any day, the net annual assessment rate (rounded upward to the nearest
1/100th of 1%) determined by JPMorgan Chase Bank to be payable on such day to
the Federal Deposit Insurance Corporation or any successor ("FDIC") for FDIC's
insuring time deposits made in Dollars at offices of JPMorgan Chase Bank in the
United States; and "Federal Funds Effective Rate" shall mean, for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Agent from three federal funds brokers of recognized standing selected by it.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Three-Month Secondary CD Rate or the Federal Funds Effective Rate shall be
effective on the effective day of such change in the Prime Rate, the Three-Month
Secondary CD Rate or the Federal Funds Effective Rate, respectively.

"Alternate Base Rate Loans": Revolving Credit Loans hereunder at such time as
they are made and/or being maintained at a rate of interest based upon the
Alternate Base Rate.

"Applicable LIBOR Auction Advance Rate": in respect of any CAF Loan requested
pursuant to a LIBOR Auction Advance Request, the London interbank offered rate
for deposits in Dollars for the period commencing on the date of such CAF Loan
and ending on the maturity date thereof which appears on Telerate Page 3750 as
of 11:00 A.M., London time, two Working Days prior to the beginning of such
period.

"Applicable Margin": for each Type of Revolving Credit Loan, the rate per annum
applicable to such type determined in accordance with the Pricing Grid.

"Available Commitments": at a particular time, an amount equal to the difference
between (a) the amount of the Commitments at such time and (b) the Aggregate
Outstanding Extensions of Credit at such time.

"Bank Obligations": as defined in subsection 8.1.

"Banks": the several banks and other financial institutions from time to time
parties to this Agreement.

"Benefitted Bank": as defined in subsection 10.7.

"Borrowing Date": any Business Day specified in a notice pursuant to subsection
2.1(c) or a CAF Loan Request pursuant to subsection 2.2(b) as a date on which
the Company requests the Banks to make Revolving Credit Loans or CAF Loans, as
the case may be, hereunder.

"Business Day": a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

"CAF Loan": each CAF Loan made pursuant to subsection 2.2; the aggregate amount
advanced by a CAF Loan Bank pursuant to subsection 2.2 on each CAF Loan Date
shall constitute one or more CAF Loans, as specified by such CAF Loan Bank
pursuant to subsection 2.2(b)(vi).

"CAF Loan Assignee": as defined in subsection 10.6(c).

"CAF Loan Assignment": any assignment by a CAF Loan Bank to a CAF Loan Assignee
of a CAF Loan and related Individual CAF Loan Note; any such CAF Loan Assignment
to be registered in the Register must set forth, in respect of the CAF Loan
Assignee thereunder, the full name of such CAF Loan Assignee, its address for
notices, its lending office address (in each case with telephone and facsimile
transmission numbers) and payment instructions for all payments to such CAF Loan
Assignee, and must contain an agreement by such CAF Loan Assignee to comply with
the provisions of subsection 10.6(c), 10.6(h) and 10.12 to the same extent as
any Bank.

"CAF Loan Banks": Banks from time to time designated as CAF Loan Banks by the
Company by written notice to the CAF Loan Agent (which notice the CAF Loan Agent
shall transmit to each such CAF Loan Bank).

"CAF Loan Confirmation": each confirmation by the Company of its acceptance of
one or more CAF Loan Offers, which CAF Loan Confirmation shall be substantially
in the form of Exhibit F and shall be delivered to the CAF Loan Agent in writing
or by facsimile transmission.

"CAF Loan Date": each date on which a CAF Loan is made pursuant to subsection
2.2.

"CAF Loan Note": a Grid CAF Loan Note or an Individual CAF Loan Note.

"CAF Loan Offer": each offer by a CAF Loan Bank to make one or more CAF Loans
pursuant to a CAF Loan Request, which CAF Loan Offer shall contain the
information specified in Exhibit E and shall be delivered to the CAF Loan Agent
by telephone, immediately confirmed by facsimile transmission.

"CAF Loan Request": each request by the Company for CAF Loan Banks to submit
bids to make CAF Loans, which shall contain the information in respect of such
requested CAF Loans specified in Exhibit D and shall be delivered to the CAF
Loan Agent in writing or by facsimile transmission, or by telephone, immediately
confirmed by facsimile transmission.

"Capital Stock": any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

"Change in Control": of any corporation, shall occur where (a) any Person or
"group" (as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended), other than the Company, shall acquire more than 30% of the Voting
Stock of such corporation or (b) the Continuing Directors shall not constitute a
majority of the board of directors of such corporation.

"Closing Date": the date on which all of the conditions precedent for the
Closing Date set forth in Section 5 shall have been fulfilled.

"Code": the Internal Revenue Code of 1986, as amended from time to time.

"Commitments": the collective reference to the Tranche A Commitments and the
Tranche B Commitments.

"Commitment Percentage": as to any Bank, the percentage of the aggregate
Commitments constituted by such Bank's Commitments.

"Commitment Period": the period from and including the Closing Date to but not
including the Termination Date or such earlier date on which the Commitments
shall terminate as provided herein.

"Commitment Transfer Supplement": a Commitment Transfer Supplement,
substantially in the form of Exhibit G.

"Commonly Controlled Entity": an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.

"Conduit Lender": any special purpose corporation organized and administered by
any Bank for the purpose of making Loans otherwise required to be made by such
Bank and designated by such Bank in a written instrument; provided, that the
designation by any Bank of a Conduit Lender shall not relieve the designating
Bank of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating Bank
(and not the Conduit Lender) shall have the sole right and responsibility to
deliver all consents and waivers required or requested under this Agreement with
respect to its Conduit Lender, and provided, further, that no Conduit Lender
shall (a) be entitled to receive any greater amount pursuant to subsection 2.13,
2.14, 2.15, 2.16 or 10.5 than the designating Bank would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender (and
each Bank which designates a Conduit Lender shall indemnify the Company against
any increased taxes, costs, expenses, liabilities or losses associated with any
payment thereunder to such Conduit Lender) or (b) be deemed to have any
Commitment.

"Consolidated Assets": the consolidated assets of the Company and its
Subsidiaries, determined in accordance with GAAP.

"Consolidated EBIT": for any period for which the amount thereof is to be
determined, Consolidated Net Income for such period plus all amounts deducted in
computing such Consolidated Net Income in respect of Consolidated Interest
Expense and income taxes, all determined in accordance with GAAP; provided, that
for purposes of calculating Consolidated EBIT for any period of four full fiscal
quarters, (i) the Consolidated EBIT attributable to any Person or business unit
acquired by the Company or its Subsidiaries during such period (such
Consolidated EBIT to be calculated in the same manner as Consolidated EBIT for
the Company and its Subsidiaries is calculated, mutatis mutandis, provided that
amounts arising prior to the time such acquired Person or business unit was
acquired attributable to (a) any discontinued operations or products of the
acquired Person or business unit or (b) operations or products of the acquired
Person or business unit which the Company expects to discontinue as disclosed in
the Company's reports filed with the Securities and Exchange Commission within
three months after the date of acquisition of such Person or business unit shall
be excluded in such calculation) shall be included on a pro forma basis for such
period of four full fiscal quarters (assuming the consummation of each such
acquisition and the incurrence, assumption or repayment of any Indebtedness in
connection therewith occurred on the first day of such period of four full
fiscal quarters) and (ii) the Consolidated EBIT of any Person or business unit
disposed of by the Company or its Subsidiaries during such period (such
Consolidated EBIT to be calculated in the same manner as Consolidated EBIT for
the Company and its Subsidiaries is calculated, mutatis mutandis) shall be
deducted on a pro forma basis for such period of four full fiscal quarters
(assuming the consummation of each such disposition and the repayment of any
Indebtedness in connection therewith occurred on the first day of such period of
four full fiscal quarters).

"Consolidated EBITDA": for any fiscal period for which the amount thereof is to
be determined, Consolidated EBIT for such fiscal period plus, to the extent
deducted from Consolidated Net Income for such fiscal period, depreciation and
amortization for such fiscal period.

"Consolidated Interest Expense": for any period for which the amount thereof is
to be determined, all amounts deducted in computing Consolidated Net Income for
such period in respect of interest expense on Indebtedness determined in
accordance with GAAP; provided, that for purposes of calculating Consolidated
Interest Expense for any period of four full fiscal quarters, (i) the
Consolidated Interest Expense of any Person or business unit acquired by the
Company or its Subsidiaries during such period (such Consolidated Interest
Expense to be calculated in the same manner as Consolidated Interest Expense for
the Company and its Subsidiaries is calculated, mutatis mutandis, provided that
amounts arising prior to the time such acquired Person or business unit was
acquired attributable to (a) any discontinued operations or products of the
acquired Person or business unit or (b) operations or products of the acquired
Person or business unit which the Company expects to discontinue as disclosed in
the Company's reports filed with the Securities and Exchange Commission within
three months after the date of acquisition of such Person or business unit shall
be excluded in such calculation) shall be included on a pro forma basis for such
period of four full fiscal quarters (assuming the consummation of each such
acquisition and the incurrence, assumption or repayment of any Indebtedness in
connection therewith occurred on the first day of such period of four full
fiscal quarters) and (ii) the Consolidated Interest Expense of any Person or
business unit disposed of by the Company or its Subsidiaries during such period
(such Consolidated Interest Expense to be calculated in the same manner as
Consolidated Interest Expense for the Company and its Subsidiaries is
calculated, mutatis mutandis) shall be deducted on a pro forma basis for such
period of four full fiscal quarters (assuming the consummation of each such
disposition and the repayment of any Indebtedness in connection therewith
occurred on the first day of such period of four full fiscal quarters).
Consolidated Interest Expense shall in any event include the Synthetic Lease
Interest Component of any Synthetic Lease entered into by the Company or any of
its Subsidiaries.

"Consolidated Net Income": for any period, the consolidated net income, if any,
after taxes, of the Company and its Subsidiaries for such period determined in
accordance with GAAP; provided, that, for all purposes other than subsection
7.1(a), Consolidated Net Income shall not be reduced or increased by the amount
of any non-cash extraordinary charges or credits that would otherwise be
deducted from or added to revenue in determining such Consolidated Net Income.

"Consolidated Net Tangible Assets": at any date, the total amount of assets
(less applicable reserves and other properly deductible items) after deducting
therefrom (i) all current liabilities as disclosed on the consolidated balance
sheet of the Company (excluding any thereof which are by their terms extendable
or renewable at the option of the obligor thereon to a time more than 12 months
after the time as of which the amount thereof is being computed and excluding
any deferred income taxes that are included in current liabilities), and (ii)
all goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangible assets, all as set forth on the most recent
consolidated balance sheet of the Company and computed in accordance with GAAP.

"Consolidated Net Worth": at any date, the stockholders' equity of the Company
and its Subsidiaries at such date, determined in accordance with GAAP.

"Consolidated Total Debt": the aggregate of all Indebtedness (including the
current portion thereof) of the Company and its Subsidiaries on a consolidated
basis.

"Continuing Director": any member of the Board of Directors of the Company who
is a member of such Board on the date of this Agreement, and any Person who is a
member of such Board and whose nomination as a director was approved by a
majority of the Continuing Directors then on such Board.

"Contractual Obligation": as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or undertaking to which such
Person is a party or by which it or any of its property is bound.

"Control Group Person": any Person which is a member of the controlled group or
is under common control with the Company within the meaning of Section 414(b) or
414(c) of the Code or Section 4001(b)(1) of ERISA.

"Default": any of the events specified in subsection 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

"Distribution": (a) the declaration or payment of any dividend on or in respect
of any shares of any class of Capital Stock of the Company other than dividends
payable solely in shares of common stock of the Company; (b) the purchase,
redemption or other acquisition of any shares of any class of Capital Stock of
the Company directly or indirectly through a Subsidiary or otherwise; and (c)
any other distribution on or in respect of any shares of any class of Capital
Stock of the Company.

"Dollars" and"$": dollars in lawful currency of the United States of America.

"Domestic Lending Office": with respect to each Bank the office of such Bank
located within the United States which shall be making or maintaining Alternate
Base Rate Loans.

"ERISA": the Employee Retirement Income Security Act of 1974, as amended from
time to time.

"Eurocurrency Reserve Requirements": for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto), dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as "Eurocurrency Liabilities" in Regulation D of such Board) maintained by a
member bank of such System.

"Eurodollar Lending Office": with respect to each Bank, the office of such Bank
which shall be making or maintaining Eurodollar Loans.

"Eurodollar Loans": Revolving Credit Loans hereunder at such time as they are
made and/or are being maintained at a rate of interest based upon the Eurodollar
Rate.

"Eurodollar Rate": with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum equal to the average
(rounded upwards to the nearest whole multiple of one sixteenth of one percent)
of the respective rates notified to the Agent by the Reference Banks as the rate
at which each of their Eurodollar Lending Offices is offered Dollar deposits two
Working Days prior to the beginning of such Interest Period in the interbank
eurodollar market where the eurodollar and foreign currency and exchange
operations of such Eurodollar Lending Office are then being conducted at or
about 10:00 A.M., New York City time, for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to the amount of the Eurodollar Loan of such Reference Bank to be
outstanding during such Interest Period.

"Eurodollar Tranche": the collective reference to Eurodollar Loans having the
same Interest Period (whether or not originally made on the same day).

"Event of Default": any of the events specified in subsection 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, event or act has been satisfied.

"Existing Credit Agreement": as defined in the recitals.

"Financing Lease": any lease of property, real or personal, if the then present
value of the minimum rental commitment thereunder should, in accordance with
GAAP, be capitalized on a balance sheet of the lessee.

"Fixed Rate Auction Advance Request": any CAF Loan Request requesting the CAF
Loan Banks to offer to make CAF Loans at a fixed rate (as opposed to a rate
composed of the Applicable LIBOR Auction Advance Rate plus or minus a margin).

"Funding Agreement": that certain Amended and Restated RFC Loan Agreement dated
as of October 2, 2002 among Humana Inc., the several banks and other financial
institutions from time to time parties thereto, Relationship Funding Company,
LLC and JPMorgan Chase Bank.

"GAAP": (a) with respect to determining compliance by the Company with the
provisions of subsections 7.1, 7.2 and 7.5, generally accepted accounting
principles in the United States of America consistent with those utilized in
preparing the audited financial statements referred to in subsection 4.6 and (b)
with respect to the financial statements referred to in subsection 4.6 or the
furnishing of financial statements pursuant to subsection 6.4 and otherwise,
generally accepted accounting principles in the United States of America from
time to time in effect.

"Governmental Authority": any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

"Green Bay Facility": offices of the Company located at 1100 Employers
Boulevard, De Pere, Wisconsin.

"Grid CAF Loan Note": as defined in subsection 2.3(e).

"Guarantee Obligation": as to any Person, any arrangement whereby credit is
extended to one party on the basis of any promise of such Person, whether that
promise is expressed in terms of an obligation to pay the Indebtedness of
another, or to purchase an obligation owed by that other, to purchase assets or
to provide funds in the form of lease or other types of payments under
circumstances that would enable that other to discharge one or more of its
obligations, whether or not such arrangement is listed in the balance sheet of
the obligor or referred to in a footnote thereto, but shall not include
endorsements of items for collection in the ordinary course of business.

"Headquarters": the principal executive offices of the Company located at 500
West Main Street, Louisville, Kentucky 40202.

"HMO": a health maintenance organization doing business as such (or required to
qualify or to be licensed as such) under HMO Regulations.

"HMO Regulation": all laws, regulations, directives and administrative orders
applicable under federal or state law specific to health maintenance
organizations and any regulations, orders and directives promulgated or issued
pursuant thereto.

"HMO Regulator": any Person charged with the administration, oversight or
enforcement of an HMO Regulation.

"HMO Subsidiary": any Subsidiary of the Company that is now or hereafter an HMO.

"Indebtedness": of a Person, at a particular date, the sum (without duplication)
at such date of (a) all indebtedness of such Person for borrowed money or for
the deferred purchase price of property or services or which is evidenced by a
note, bond, debenture or similar instrument, (b) all obligations of such Person
under Financing Leases, (c) all obligations of such Person in respect of letters
of credit, acceptances, or similar obligations issued or created for the account
of such Person in excess of $1,000,000, (d) all liabilities secured by any Lien
on any property owned by the Company or any Subsidiary even though such Person
has not assumed or otherwise become liable for the payment thereof, (e) the
amount of any Synthetic Lease Obligations of such Person, (f) all Guarantee
Obligations relating to any of the foregoing in excess of $1,000,000, and (g)
for purposes of subsection 8.1(e) only, all obligations of such Person in
respect of Interest Rate Protection Agreements.

"Individual CAF Loan Note": as defined in subsection 2.3(e).

"Insolvency" or "Insolvent": at any particular time, a Multiemployer Plan which
is insolvent within the meaning of Section 4245 of ERISA.

"Insurance Regulation": any law, regulation, rule, directive or order applicable
and specific to an insurance company.

"Insurance Regulator": any Person charged with the administration, oversight or
enforcement of any Insurance Regulation.

"Insurance Subsidiary": any Subsidiary of the Company that is now or hereafter
doing business (or required to qualify or to be licensed) under Insurance
Regulations.

"Interest Payment Date": (a) as to any Alternate Base Rate Loan, the last day of
each March, June, September and December, commencing on the first of such days
to occur after Alternate Base Rate Loans are made or Eurodollar Loans are
converted to Alternate Base Rate Loans and the final maturity date of such Loan,
(b) as to any Eurodollar Loan in respect of which the Company has selected an
Interest Period of one, two or three months, the last day of such Interest
Period, (c) as to any CAF Loan in respect of which the Company has selected an
Interest Period not exceeding 90 days or three months, as the case may be, the
last day of such Interest Period and (d) as to any Eurodollar Loan in respect of
which the Company has selected a longer Interest Period than the periods
described in clause (b) and as to any CAF Loan in respect of which the Company
has selected a longer Interest Period than the periods described in clause (c),
each day that is three months, or a whole multiple thereof, after the first day
of such Interest Period, and the last day of such Interest Period.

"Interest Period":   (a)   with respect to any Eurodollar Loans:

i.  initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loans and ending one, two, three or
six months thereafter (or, with the consent of all the Banks, nine or twelve
months thereafter), as selected by the Company in its notice of borrowing as
provided in subsection 2.1(b) or its notice of conversion as provided in
subsection 2.7(a), as the case may be; and

ii.  thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loans and ending one, two, three
or six months thereafter (or, with the consent of all the Banks, nine or twelve
months thereafter), as selected by the Company by irrevocable notice to the
Agent not less than three Business Days prior to the last day of the then
current Interest Period with respect to such Eurodollar Loans;

provided

that, all of the foregoing provisions relating to Interest Periods are subject
to the following:



1.  if any Interest Period pertaining to a Eurodollar Loan would otherwise end
on a day which is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

2.  if the Company shall fail to give notice as provided above, the Company
shall be deemed to have selected an Alternate Base Rate Loan to replace the
affected Eurodollar Loan;

3.  any Interest Period pertaining to a Eurodollar Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month;

4.  any interest period pertaining to a Eurodollar Loan that would otherwise end
after the Termination Date shall end on the Termination Date; and

5.  the Company shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Loan during an Interest Period for such Loan; and

b.  with respect to any CAF Loans, the period commencing on the Borrowing Date
therefor and ending on the maturity date for such CAF Loans as set forth in
subsection 2.2(b)(i).

"Interest Rate Protection Agreement": any interest rate protection agreement,
interest rate futures contract, interest rate option, interest rate cap or other
interest rate hedge arrangement to or under which the Company or any of its
Subsidiaries is a party or a beneficiary on the date hereof or becomes a party
or a beneficiary after the date hereof.

"Jacksonville Facility": the offices of the Company located at 76 South Laura
Street, Jacksonville, Florida.

"Lender Affiliate": (a) any Affiliate of any Bank, (b) any Person that is
administered or managed by any Bank and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Bank
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such Bank
or by an Affiliate of such Bank or investment advisor.

"Leverage Ratio": at the last day of any full fiscal quarter of the Company, the
ratio of (a) all Indebtedness of the Company and its Subsidiaries outstanding on
such date to (b) Consolidated EBITDA for the period of four fiscal quarters of
the Company ended on such day.

"LIBOR Auction Advance Request": any CAF Loan Request requesting the CAF Loan
Banks to offer to make CAF Loans at an interest rate equal to the Applicable
LIBOR Auction Advance Rate plus or minus a margin.

"Lien": any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), or preference, priority or other
security agreement or preferential arrangement that has the same practical
effect as any of the foregoing (including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing).

"Liquidity Facility Agreement": the Liquidity Agreement dated as of October 11,
2001 among Relationship Funding Company, LLC, the Liquidity Institutions (as
defined therein) and JPMorgan Chase Bank.

"Loan": any loan made by any Bank pursuant to this Agreement.

"Loan Documents": this Agreement and the Notes.

"Margin Stock": as defined in Regulation U.

"Margin Stock Collateral": all Margin Stock (other than Portfolio Margin Stock)
of the Company and its Subsidiaries by which the Loans are deemed "indirectly
secured" within the meaning of Regulation U.

"Material Adverse Effect": any material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company to perform its
obligations under this Agreement and the Notes or (c) the rights and remedies of
the Banks with respect to the Company and its Subsidiaries under any of the Loan
Documents.

"Maturity Date": the first anniversary of the Termination Date (or, if such date
is not a Business Day, the next succeeding Business Day).

"Multiemployer Plan": a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

"Other Collateral": all assets of the Company and its Subsidiaries (other than
Margin Stock) by which the Loans are deemed "indirectly secured" within the
meaning of Regulation U.

"Non-U.S. Bank": as defined in subsection 2.15(b).

"Note": any Revolving Credit Note or CAF Loan Note.

"Participants": as defined in subsection 10.6(b).

"Payment Sharing Notice": a written notice from the Company, or any Bank,
informing the Agent that an Event of Default has occurred and is continuing and
directing the Agent to allocate payments thereafter received from the Company in
accordance with subsection 2.11(c).

"PBGC": the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

"Person": an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

"Plan": at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Company or a Control Group Person is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an "employer" as defined in Section 3(5) of ERISA.

"Portfolio Margin Stock": Margin Stock held by Insurance Subsidiaries or HMO
Subsidiaries as portfolio investments, as to which the restrictions of Section 7
shall not apply.

"Pricing Grid". the Pricing Grid set forth in Schedule II.

"Purchasing Banks": as defined in subsection 10.6(d).

"RFC Loans": as defined in the Funding Agreement.

"Reference Banks": JPMorgan Chase Bank, Citibank N.A. and Bank of America, N.A..

"Register": as defined in subsection 10.6(e).

"Regulation T": Regulation T of the Board of Governors of the Federal Reserve
System.

"Regulation U": Regulation U of the Board of Governors of the Federal Reserve
System.

"Regulation X": Regulation X of the Board of Governors of the Federal Reserve
System.

"Reorganization": with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.

"Reportable Event": any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .22, .23, .25, .27 or .28 of PBGC Reg. Section 4043.

"Required Banks": (a) during the Commitment Period, Banks whose Commitment
Percentages aggregate at least 51% and (b) after the Commitments have expired or
been terminated, Banks whose outstanding Loans represent in the aggregate at
least 51% of all outstanding Loans.

"Requirement of Law": as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

"Responsible Officer": the chief executive officer, the chief operating officer,
the president, any executive or senior vice president or vice president of the
Company, the chief financial officer, treasurer or controller of the Company.

"Revolving Credit Loans": the collective reference to the Tranche A Revolving
Credit Loans and the Tranche B Revolving Credit Loans.

"Revolving Credit Notes": as defined in subsection 2.3(e).

"Riverview Square": the office building of the Company located at 201 West Main
Street, Louisville, Kentucky 40202.

"Significant Subsidiary": means, at any particular time, any Subsidiary of the
Company that would be a "significant subsidiary" of the Company within the
meaning of Rule 1-02 under Regulation S-X promulgated by the Securities and
Exchange Commission.

"Single Employer Plan": any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

"Solvent": with respect to any Person (or group of Persons) on a particular
date, that on such date (i) the fair value of the property of such Person (or
group of Persons) is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of such Person (or group of
Persons), (ii) the present fair salable value of the assets of such Person (or
group of Persons) is not less than the amount that will be required to pay the
probable liability of such Person (or group of Persons) on its debts as they
become absolute and matured, (iii) such Person (or group of Persons) is able to
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (iv) such Person
(or group of Persons) does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's (or group of Person's) ability
to pay as such debts and liabilities mature, (v) such Person (or group of
Persons) is not engaged in a business or a transaction, and is not about to
engage in a business or a transaction, for which such Person's (or group of
Person's) property (after giving effect to any engagement in such business or
transaction) would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person
(or group of Persons) is engaged and (vi) such Person (or group of Persons) is
solvent under all applicable HMO Regulations and Insurance Regulations. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

"Subsidiary": as to any Person, a corporation of which shares of stock having
ordinary voting power (other than stock having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation are at the time owned, or the management of
which is otherwise controlled, directly or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a "Subsidiary" or to "Subsidiaries" in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Company.

"Synthetic Lease": each arrangement, however described, under which the obligor
accounts for its interest in the property covered thereby under GAAP as lessee
of a lease which is not a capital lease under GAAP and accounts for its interest
in the property covered thereby for Federal income tax purposes as the owner.

"Synthetic Lease Interest Components": with respect to any Person for any
period, the portion of rent paid or payable (without duplication) for such
period under Synthetic Leases for such Person that would be treated as interest
in accordance with Financial Accounting Standards Board Statement No. 13 if such
Synthetic Leases were treated as capital leases under GAAP.

"Synthetic Lease Obligation": as to any Person with respect to any Synthetic
Lease at any time of determination, the amount of the liability of such Person
in respect of such Synthetic Lease that would (if such lease was required to be
classified and accounted for as a capital lease on a balance sheet of such
Person in accordance with GAAP) be required to be capitalized on the balance
sheet of such Person at such time.

"Taxes": as defined in subsection 2.15.

"Termination Date": the date which is 364 days after the Closing Date (or, if
such date is not a Business Day, the next preceding Business Day).

"Tranche A Commitment": as to any Bank, its obligation to make Tranche A
Revolving Credit Loans to the Company pursuant to subsection 2.1(a) in an
aggregate principal amount not to exceed at any one time outstanding the amount
set forth opposite such Bank's name in Schedule I in the column captioned
"Tranche A Commitment Amount", as such amount may be reduced or increased from
time to time as provided herein.

"Tranche A Commitment Percentage": as to any Bank, the percentage of the
aggregate Tranche A Commitments constituted by such Bank's Tranche A Commitment.

"Tranche A Revolving Credit Loans": as defined in subsection 2.1(a).

"Tranche B Commitment": as to any Bank, its obligation to make Tranche B
Revolving Credit Loans to the Company pursuant to subsection 2.1(b) (and/or to
convert RFC Loans to Tranche B Revolving Credit Loans pursuant to subsection
2.1(d)) in an aggregate principal amount not to exceed at any one time
outstanding the amount set forth opposite such Bank's name in Schedule I in the
column captioned "Tranche B Commitment Amount", as such amount may be reduced or
increased from time to time as provided herein.

"Tranche B Commitment Percentage": as to any Bank, the percentage of the
aggregate Tranche B Commitments constituted by such Bank's Tranche B Commitment.

"Tranche B Revolving Credit Loans": as defined in subsection 2.1(b).

"Transfer Effective Date": as defined in each Commitment Transfer Supplement.

"Transferee": as defined in subsection 10.6(g).

"Transition Date": the date on which (i) the Banks parties to the Funding
Agreement shall have purchased all of the outstanding RFC Loans and (ii)
pursuant to subsection 2.19 of the Funding Agreement, the Company shall have
caused the RFC Loans to be converted to Tranche B Revolving Credit Loans
hereunder and shall have caused all commitments of the Banks to extend credit
under the Liquidity Facility Agreement and the Funding Agreement to be
terminated.

"Type": as to any Revolving Credit Loan, its nature as an Alternate Base Rate
Loan or Eurodollar Loan.

"Uniform Customs": the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.

"Voting Stock": of any corporation, shares of capital stock or other securities
of such corporation entitled to vote generally in the election of directors of
such corporation.

"Waterside Building": the real property located at 101 East Main Street,
Louisville, Kentucky 40202, including the building housing insurance claim
processing operations of the Company.

"Waterside Garage": the parking garage of the Company located at 201 North Brook
Street, Louisville, Kentucky 40202.

"Working Day": any Business Day on which dealings in foreign currencies and
exchange between banks may be carried on in London, England.

1.2   Other Definitional Provisions

.  (a)  Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Notes or any certificate or
other document made or delivered pursuant hereto.



     (b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
relating to the Company and its Subsidiaries not defined in subsection 1.1 and
accounting terms partly defined in subsection 1.1, to the extent not defined,
shall have the respective meanings given to them under GAAP.

     (c)  The words "hereof", "herein" and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

     (d)  The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

SECTION 2.   AMOUNT AND TERMS OF LOANS

2.1   Revolving Credit Loans; Conversion of RFC Loans to Tranche B Revolving
Credit Loans

. (a)   Subject to the terms and conditions hereof, each Bank having a Tranche A
Commitment severally agrees to make loans ("Tranche A Revolving Credit Loans")
to the Company from time to time during the Commitment Period in an aggregate
principal amount at any one time outstanding which does not exceed the Tranche A
Commitment of such Bank, provided that the Aggregate Outstanding Extensions of
Credit of all Banks shall not at any time exceed (i) prior to the Transition
Date, the aggregate amount of the Tranche A Commitments or (ii) from and after
the Transition Date, the aggregate amount of the Commitments. During the
Commitment Period the Company may use the Tranche A Commitments by borrowing,
prepaying the Tranche A Revolving Credit Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The Tranche
A Revolving Credit Loans may be (i) Eurodollar Loans, (ii) Alternate Base Rate
Loans or (iii) a combination thereof, as determined by the Company and notified
to the Agent in accordance with subsection 2.1(c). Eurodollar Loans shall be
made and maintained by each Bank at its Eurodollar Lending Office, and Alternate
Base Rate Loans shall be made and maintained by each Bank at its Domestic
Lending Office.



     (b)  Subject to the terms and conditions hereof, each Bank having a Tranche
B Commitment severally agrees to make loans ("Tranche B Revolving Credit Loans")
to the Company from time to time during the Commitment Period (but in any event
not prior to the Transition Date) in an aggregate principal amount at any one
time outstanding which does not exceed the Tranche B Commitment of such Bank,
provided that the Aggregate Outstanding Extensions of Credit of all Banks shall
not at any time exceed (i) prior to the Transition Date, the aggregate amount of
the Tranche A Commitments or (ii) from and after the Transition Date, the
aggregate amount of the Commitments. During the Commitment Period the Company
may use the Tranche B Commitments by borrowing, prepaying the Tranche B
Revolving Credit Loans in whole or in part, and reborrowing, all in accordance
with the terms and conditions hereof. The Tranche B Revolving Credit Loans may
be (i) Eurodollar Loans, (ii) Alternate Base Rate Loans or (iii) a combination
thereof, as determined by the Company and notified to the Agent in accordance
with subsection 2.1(c). Eurodollar Loans shall be made and maintained by each
Bank at its Eurodollar Lending Office, and Alternate Base Rate Loans shall be
made and maintained by each Bank at its Domestic Lending Office.

     (c)   The Company may borrow under the Commitments during the Commitment
Period on any Working Day if the borrowing is of Eurodollar Loans or on any
Business Day if the borrowing is of Alternate Base Rate Loans; provided that the
Company shall give the Agent irrevocable notice (which notice must be received
by the Agent (i) prior to 11:30 A.M., New York City time three Working Days
prior to the requested Borrowing Date, in the case of Eurodollar Loans, and (ii)
prior to 12:00 P.M., New York City time, on the requested Borrowing Date, in the
case of Alternate Base Rate Loans), specifying (A) the amount to be borrowed,
(B) the requested Borrowing Date, (C) whether the borrowing is to be of Tranche
A Revolving Credit Loans or Tranche B Revolving Credit Loans, and whether such
Loans are to be Eurodollar Loans, Alternate Base Rate Loans, or a combination
thereof, and (D) if the borrowing is to be entirely or partly of Eurodollar
Loans, the length of the Interest Period therefor. Each borrowing pursuant to
the Commitments shall be in an aggregate principal amount equal to the lesser of
(i) $10,000,000 or a whole multiple of $1,000,000 in excess thereof and (ii) the
then Available Commitments. Upon receipt of such notice from the Company, the
Agent shall promptly notify each Bank thereof. Each Bank will make the amount of
its pro rata share of each borrowing available to the Agent for the account of
the Company at the office of the Agent set forth in subsection 10.2 prior to
2:00 P.M., New York City time, on the Borrowing Date requested by the Company in
funds immediately available to the Agent. The proceeds of all such Revolving
Credit Loans will then be promptly made available to the Company by the Agent at
such office of the Agent by crediting the account of the Company on the books of
such office with the aggregate of the amounts made available to the Agent by the
Banks.

     (d)  In addition to utilization of the Tranche B Revolving Credit
Commitments for borrowings of Tranche B Revolving Credit Loans from and after
the Transition Date, the Company may, in the circumstances described in
subsection 2.19 of the Funding Agreement, and upon irrevocable written notice to
such effect given by the Company to the Agent, cause the outstanding RFC Loans
to be converted to Tranche B Revolving Credit Loans, whereupon the outstanding
RFC Loans shall become Tranche B Revolving Credit Loans for all purposes of this
Agreement to the same extent as if such RFC Loans had been made as Tranche B
Revolving Credit Loans on the borrowing date of such RFC Loans.

2.2    CAF Loans

.   (a)  The Company may borrow CAF Loans from time to time on any Business Day
(in the case of CAF Loans made pursuant to a Fixed Rate Auction Advance Request)
or any Working Day (in the case of CAF Loans made pursuant to a LIBOR Auction
Advance Request) during the period from the Closing Date until the date
occurring 14 days prior to the Termination Date in the manner set forth in this
subsection 2.2 and in amounts such that the Aggregate Outstanding Extensions of
Credit of all Banks at any time shall not exceed (i) prior to the Transition
Date, the aggregate amount of the Tranche A Commitments or (ii) from and after
the Transition Date, the aggregate amount of the Commitments.



     (b)  (i)  The Company shall request CAF Loans by delivering a CAF Loan
Request to the CAF Loan Agent, not later than 12:00 Noon (New York City time)
four Working Days prior to the proposed Borrowing Date (in the case of a LIBOR
Auction Advance Request), and not later than 10:00 A.M. (New York City time) one
Business Day prior to the proposed Borrowing Date (in the case of a Fixed Rate
Auction Advance Request). Each CAF Loan Request may solicit bids for CAF Loans
in an aggregate principal amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof and for not more than three alternative maturity
dates for such CAF Loans. The maturity date for each CAF Loan (x) if made
pursuant to a Fixed Rate Auction Advance Request, shall be not less than 7 days
nor more than 360 days after the Borrowing Date therefor (and in any event not
after the Termination Date) and (y) if made pursuant to a LIBOR Auction Advance
Request, shall be one, two, three, six, nine or twelve months after the
Borrowing Date therefor (and in any event not after the Termination Date). The
CAF Loan Agent shall promptly notify each CAF Loan Bank by facsimile
transmission of the contents of each CAF Loan Request received by it.

          (ii)  In the case of a LIBOR Auction Advance Request, upon receipt of
notice from the CAF Loan Agent of the contents of such CAF Loan Request, any CAF
Loan Bank that elects, in its sole discretion, to do so, shall irrevocably offer
to make one or more CAF Loans at the Applicable LIBOR Auction Advance Rate plus
or minus a margin for each such CAF Loan determined by such CAF Loan Bank in its
sole discretion. Any such irrevocable offer shall be made by delivering a CAF
Loan Offer to the CAF Loan Agent, before 9:30 A.M., New York City time, three
Working Days before the proposed Borrowing Date, setting forth the maximum
amount of CAF Loans for each maturity date, and the aggregate maximum amount for
all maturity dates, which such Bank would be willing to make (which amounts may,
subject to subsection 2.2(a), exceed such CAF Loan Bank's Commitment) and the
margin above or below the Applicable LIBOR Auction Advance Rate at which such
CAF Loan Bank is willing to make each such CAF Loan; the CAF Loan Agent shall
advise the Company before 10:00 A.M., New York City time, three Working Days
before the proposed Borrowing Date of the contents of each such CAF Loan Offer
received by it. If the CAF Loan Agent in its capacity as a CAF Loan Bank shall,
in its sole discretion, elect to make any such offer, it shall advise the
Company of the contents of its CAF Loan Offer before 9:00 A.M., New York City
time, three Working Days before the proposed Borrowing Date.

          (iii)  In the case of a Fixed Rate Auction Advance Request, upon
receipt of notice from the Agent of the contents of such CAF Loan Request, any
CAF Loan Bank that elects, in its sole discretion, to do so, shall irrevocably
offer to make one or more CAF Loans at a rate or rates of interest for each such
CAF Loan determined by such CAF Loan Bank in its sole discretion. Any such
irrevocable offer shall be made by delivering a CAF Loan Offer to the CAF Loan
Agent, before 9:30 A.M., New York City time, on the proposed Borrowing Date,
setting forth the maximum amount of CAF Loans for each maturity date, and the
aggregate maximum amount for all maturity dates, which such CAF Loan Bank would
be willing to make (which amounts may, subject to subsection 2.2(a), exceed such
CAF Loan Bank's Commitment) and the rate or rates of interest at which such CAF
Loan Bank is willing to make each such CAF Loan; the CAF Loan Agent shall advise
the Company before 10:15 A.M., New York City time, on the proposed Borrowing
Date of the contents of each such CAF Loan Offer received by it. If the CAF Loan
Agent or any affiliate thereof in its capacity as a CAF Loan Bank shall, in its
sole discretion, elect to make any such offer, it shall advise the Company of
the contents of its CAF Loan Offer before 9:15 A.M., New York City time, on the
proposed Borrowing Date.

          (iv)  The Company shall before 11:00 A.M., New York City time, three
Working Days before the proposed Borrowing Date (in the case of CAF Loans
requested by a LIBOR Auction Advance Request) and before 11:00 A.M., New York
City time, on the proposed Borrowing Date (in the case of CAF Loans requested by
a Fixed Rate Auction Advance Request) either, in its absolute discretion:

A.   cancel such CAF Loan Request by giving the CAF Loan Agent telephone notice
to that effect, or

B.   accept one or more of the offers made by any CAF Loan Bank or CAF Loan
Banks pursuant to clause (ii) or clause (iii) above, as the case may be, by
giving telephone notice to the CAF Loan Agent (immediately confirmed by delivery
to the CAF Loan Agent of a CAF Loan Confirmation) of the amount of CAF Loans for
each relevant maturity date to be made by each CAF Loan Bank (which amount for
each such maturity date shall be equal to or less than the maximum amount for
such maturity date specified in the CAF Loan Offer of such CAF Loan Bank, and
for all maturity dates included in such CAF Loan Offer shall be equal to or less
than the aggregate maximum amount specified in such CAF Loan Offer for all such
maturity dates) and reject any remaining offers made by CAF Loan Banks pursuant
to clause (ii) or clause (iii) above, as the case may be; provided, however,
that (x) the Company may not accept offers for CAF Loans for any maturity date
in an aggregate principal amount in excess of the maximum principal amount
requested in the related CAF Loan Request, (y) if the Company accepts any of
such offers, it must accept offers strictly based upon pricing for such relevant
maturity date and no other criteria whatsoever and (z) if two or more CAF Loan
Banks submit offers for any maturity date at identical pricing and the Company
accepts any of such offers but does not wish to borrow the total amount offered
by such CAF Loan Banks with such identical pricing, the Company shall accept
offers from all of such CAF Loan Banks in amounts allocated among them pro rata
according to the amounts offered by such CAF Loan Banks (or as nearly pro rata
as shall be practicable after giving effect to the requirement that CAF Loans
made by a CAF Loan Bank on a Borrowing Date for each relevant maturity date
shall be in a principal amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof provided that if the number of CAF Loan Banks that
submit offers for any maturity date at identical pricing is such that, after the
Company accepts such offers pro rata in accordance with the foregoing, the CAF
Loans to be made by such CAF Loan Banks would be less than $5,000,000 principal
amount, the number of such CAF Loan Banks shall be reduced by the CAF Loan Agent
by lot until the CAF Loans to be made by such remaining CAF Loan Banks would be
in a principal amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof).

          (v)  If the Company notifies the CAF Loan Agent that a CAF Loan
Request is cancelled pursuant to clause (iv)(A) above, the CAF Loan Agent shall
give prompt, but in no event more than one hour later, telephone notice thereof
to the CAF Loan Banks, and the CAF Loans requested thereby shall not be made.

          (vi)  If the Company accepts pursuant to clause (iv)(B) above one or
more of the offers made by any CAF Loan Bank or CAF Loan Banks, the CAF Loan
Agent shall promptly, but in no event more than one hour later, notify each CAF
Loan Bank which has made such an offer of the aggregate amount of such CAF Loans
to be made on such Borrowing Date for each maturity date and of the acceptance
or rejection of any offers to make such CAF Loans made by such CAF Loan Bank.
Each CAF Loan Bank which is to make a CAF Loan shall, before 12:00 Noon, New
York City time, on the Borrowing Date specified in the CAF Loan Request
applicable thereto, make available to the Agent at its office set forth in
subsection 10.2 the amount of CAF Loans to be made by such CAF Loan Bank, in
immediately available funds. The Agent will make such funds available to the
Company as soon as practicable on such date at the Agent's aforesaid address. As
soon as practicable after each Borrowing Date, the Agent shall notify each Bank
of the aggregate amount of CAF Loans advanced on such Borrowing Date and the
respective maturity dates thereof.

     (c)  Within the limits and on the conditions set forth in this subsection
2.2, the Company may from time to time borrow under this subsection 2.2, repay
pursuant to subsection 2.3, and reborrow under this subsection 2.2.

2.3   Repayment of Loans; Evidence of Debt

.  (a)  The Company hereby unconditionally promises to pay to the Agent for the
account of each Bank (i) the then unpaid principal amount of each Revolving
Credit Loan of such Bank on the Maturity Date (or such earlier date on which the
Loans become due and payable pursuant to Section 8), and (ii) the principal
amount of each CAF Loan made by such Bank on the maturity date therefor as set
forth in the CAF Loan Request for such CAF Loan (or on such earlier date on
which the Loans become due and payable pursuant to Section 8). The Company
hereby further agrees to pay interest on the unpaid principal amount of the
Loans from time to time outstanding from the date hereof until payment in full
thereof at the rates per annum, and on the dates, set forth in subsection 2.8.



     (b)  Each Bank shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Company to such Bank
resulting from each Loan of such Bank from time to time, including the amounts
of principal and interest payable and paid to such Bank from time to time under
this Agreement.

     (c)  The Agent shall maintain the Register pursuant to subsection 10.6(e),
and a subaccount therein for each Bank, in which shall be recorded (i) (A) the
amount of each Revolving Credit Loan made hereunder, the Type thereof and each
Interest Period applicable thereto and (B) the amount of each CAF Loan made by
such Bank, the maturity date therefor as set forth in the CAF Loan Request for
such CAF Loan, the interest rate applicable thereto and each Interest Payment
Date applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Company to each Bank hereunder and
(iii) both the amount of any sum received by the Agent hereunder from the
Company and each Bank's share thereof.

     (d)  The entries made in the Register and the accounts of each Bank
maintained pursuant to subsection 2.3(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Company therein recorded; provided, however, that the failure
of any Bank or the Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Company to
repay (with applicable interest) the Loans made to such Company by such Bank in
accordance with the terms of this Agreement.

     (e)  The Company agrees that, upon the request to the Agent by any Bank,
the Company will execute and deliver to such Bank (i) a promissory note of the
Company evidencing the Revolving Credit Loans of such Bank, substantially in the
form of Exhibit A with appropriate insertions as to payee, date and principal
amount (a "Revolving Credit Note"), (ii) a promissory note of the Company
evidencing the initial CAF Loan or Loans of such Bank, substantially in the form
of Exhibit B with appropriate insertions (a "Grid CAF Loan Note"), and/or (iii)
a promissory note of the Company evidencing amounts advanced by such Bank
pursuant to subsection 2.2 which have the same maturity date and interest rate
as amounts advanced by such Bank evidenced by a Grid CAF Loan Note and which
such Bank wishes to constitute more than one CAF Loan (which principal amounts
shall not be less than $5,000,000 for any such CAF Loans), substantially in the
form of Exhibit C with appropriate insertions (an "Individual CAF Loan Note").
Upon a Bank's receipt of an Individual CAF Loan Note evidencing a CAF Loan, such
Bank shall endorse on the schedule attached to its Grid CAF Loan Note the
transfer of such CAF Loan from such Grid CAF Loan Note to such Individual CAF
Loan Note.

2.4   Fees

.  (a)  The Company agrees to pay to the Agent, for the account of each Bank, on
the last day of each fiscal quarter and on the Termination Date, a facility fee
in respect of the average daily amount of the Commitment of such Bank during
such fiscal quarter. Such fee shall be computed in respect of the Tranche A
Commitments and the Tranche B Commitments at the applicable rates per annum set
forth in the Pricing Grid.



     (b)  The Company agrees to pay to the Agent the other fees in the amounts,
and on the dates, agreed to by the Company and the Agent in the fee letter,
dated September 9, 2002, between the Agent and the Company. The Agent will
distribute to the Banks their respective portions of upfront fees paid by the
Company to the Agent, as agreed between the Agent and each Bank.

2.5   Termination, Reduction or Conversion of Commitments

.   (a)  The Company shall have the right, upon not less than five Business
Days' notice to the Agent, to terminate the Commitments or, from time to time,
to reduce the amount of the Commitments, provided that no such termination or
reduction shall be permitted if, after giving effect thereto and to any
prepayments of the Loans made on the effective date thereof, (i) the then
outstanding principal amount of the Loans would exceed the amount of the
Commitments then in effect, (ii) the then outstanding principal amount of the
Tranche A Revolving Credit Loans or the Tranche B Revolving Credit Loans would
exceed the amount of the Tranche A Revolving Credit Commitments or the Tranche B
Revolving Credit Commitments, respectively, or (iii) the amount of the
commitment of any Bank under the Liquidity Facility Agreement would exceed the
amount of the Tranche B Commitment of such Bank. Except as provided for in
subsection 2.5(c) herein, each reduction of the Tranche A Commitments or the
Tranche B Commitments shall be applied ratably to the Tranche A Commitment or
Tranche B Commitment, respectively, of each Bank based upon the respective
amounts of such Commitments. Each reduction of Commitments after the Transition
Date shall be applied ratably to the Commitment of each Bank based upon the
respective amounts of such Commitments.



     (b)  Any such reduction shall be in an amount of $10,000,000 or a whole
multiple of $1,000,000 in excess thereof, and shall reduce permanently the
amount of the Commitments then in effect.

     (c)  Notwithstanding any provision herein, in the event that pursuant to
subsection 2.4 of the Funding Agreement, the Facility Amount (as defined
therein) is reduced, the Tranche B Commitments shall be reduced by an amount
equal to such reduction and such reduction of the Tranche B Commitments shall be
applied ratably to the Tranche B Commitment of each Bank based upon the
respective amount of its Tranche B Commitment; provided, that, in the event the
Company shall have elected, pursuant to subsection 4.5(d) of the Liquidity
Facility Agreement, to make a non pro rata reduction of the Aggregate Commitment
(as defined therein) by reducing the commitments of any Downgraded Bank (as
defined therein) under the Liquidity Facility Agreement, the portion of the
Tranche B Commitment of such Downgraded Bank in an amount equal to such
reduction of commitments under the Liquidity Facility Agreement shall be
converted into a Tranche A Commitment of such Downgraded Bank hereunder.

2.6   Optional Prepayments

.   The Company may at any time and from time to time, prepay the Revolving
Credit Loans, in whole or in part, without premium or penalty (subject to the
provisions of subsection 2.16), upon at least three Business Days' irrevocable
notice to the Agent in the case of Eurodollar Loans and one Business Day's
irrevocable notice to the Agent in the case of Alternate Base Rate Loans,
specifying the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Alternate Base Rate Loans or a combination thereof, and if
of a combination thereof, the amount of prepayment allocable to each. Upon
receipt of such notice the Agent shall promptly notify each Bank thereof. If
such notice is given, the payment amount specified in such notice shall be due
and payable on the date specified therein, together with accrued interest to
such date on the amount prepaid. Partial prepayments shall be in an aggregate
principal amount of $5,000,000, or a whole multiple thereof, and may only be
made if, after giving effect thereto, subsection 2.7(c) shall not have been
contravened.



2.7   Conversion Options; Minimum Amount of Loans.

   (a)  The Company may elect from time to time to convert Eurodollar Loans to
Alternate Base Rate Loans by giving the Agent at least two Business Days' prior
irrevocable notice of such election (given before 10:00 A.M., New York City
time, on the date on which such notice is required), provided that any such
conversion of Eurodollar Loans shall, subject to the fourth following sentence,
only be made on the last day of an Interest Period with respect thereto. The
Company may elect from time to time to convert Alternate Base Rate Loans to
Eurodollar Loans by giving the Agent at least three Working Days' prior
irrevocable notice of such election (given before 11:30 A.M., New York City
time, on the date on which such notice is required). Upon receipt of such
notice, the Agent shall promptly notify each Bank thereof. Promptly following
the date on which such conversion is being made each Bank shall take such action
as is necessary to transfer its portion of such Revolving Credit Loans to its
Domestic Lending Office or its Eurodollar Lending Office, as the case may be.
All or any part of outstanding Eurodollar Loans and Alternate Base Rate Loans
may be converted as provided herein, provided that, unless the Required Banks
otherwise agree, (i) no Revolving Credit Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing, (ii) partial
conversions shall be in an aggregate principal amount of $5,000,000 or a whole
multiple thereof, and (iii) any such conversion may only be made if, after
giving effect thereto, subsection 2.7(c) shall not have been contravened.



     (b)  Any Eurodollar Loans may be continued as such upon the expiration of
an Interest Period with respect thereto by compliance by the Company with the
notice provisions contained in subsection 2.7(a); provided that, unless the
Required Banks otherwise agree, no Eurodollar Loan may be continued as such when
any Event of Default has occurred and is continuing, but shall be automatically
converted to an Alternate Base Rate Loan on the last day of the then current
Interest Period with respect thereto. The Agent shall notify the Banks promptly
that such automatic conversion contemplated by this subsection 2.7(b) will
occur.

     (c)  All borrowings, conversions, payments, prepayments and selection of
Interest Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Loans comprising any Eurodollar Tranche shall not be less than
$10,000,000. At no time shall there be more than 10 Eurodollar Tranches.

2.8   Interest Rate and Payment Dates for Loans

.   (a)  The Eurodollar Loans comprising each Eurodollar Tranche shall bear
interest for each day during each Interest Period with respect thereto on the
unpaid principal amount thereof at a rate per annum equal to the Eurodollar Rate
plus the Applicable Margin.



     (b)  Alternate Base Rate Loans shall bear interest for each day from and
including the date thereof on the unpaid principal amount thereof at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin.

     (c)  CAF Loans shall bear interest from the Borrowing Date to the maturity
date therefor as set forth in the CAF Loan Request for such CAF Loan on the
unpaid principal amount thereof at the rate of interest determined pursuant to
subsection 2.2(b).

     (d)  If all or a portion of the (i) principal amount of any Loans, (ii) any
interest payable thereon or (iii) any fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum which is
2% above the Alternate Base Rate, and any overdue interest or other amount
payable hereunder shall bear interest at a rate per annum which is 2% above the
Alternate Base Rate, in each case from the date of such non-payment until paid
in full (after as well as before judgment). If all or a portion of the principal
amount of any Loans shall not be paid when due (whether at stated maturity, by
acceleration or otherwise), each Eurodollar Loan shall, unless the Required
Banks otherwise agree, be converted to an Alternate Base Rate Loan at the end of
the last Interest Period with respect thereto.

     (e)  Interest shall be payable in arrears on each Interest Payment Date.

2.9   Computation of Interest and Fees

.   (a)  Interest in respect of Alternate Base Rate Loans shall be calculated on
the basis of a (i) 365-day (or 366-day, as the case may be) year for the actual
days elapsed when such Alternate Base Rate Loans are based on the Prime Rate,
and (ii) a 360-day year for the actual days elapsed when based on the Base CD
Rate or the Federal Funds Effective Rate. Interest in respect of Eurodollar
Loans and CAF Loans shall be calculated on the basis of a 360-day year for the
actual days elapsed. The Agent shall as soon as practicable notify the Company
and the Banks of each determination of a Eurodollar Rate. Any change in the
interest rate on a Revolving Credit Loan resulting from a change in the
Alternate Base Rate or the Applicable Margin or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change in the Alternate Base Rate is announced, such Applicable
Margin changes as provided herein or such change in the Eurocurrency Reserve
Requirements shall become effective, as the case may be. The Agent shall as soon
as practicable notify the Company and the Banks of the effective date and the
amount of each such change.



     (b)  Each determination of an interest rate by the Agent pursuant to any
provision of this Agreement shall be conclusive and binding on the Company and
the Banks in the absence of manifest error. The Agent shall, at the request of
the Company, deliver to the Company a statement showing the quotations used by
the Agent in determining any interest rate pursuant to subsection 2.8(a) or (d).

     (c)  If any Reference Bank's Commitment shall terminate (otherwise than on
termination of all the Commitments), or its Revolving Credit Loans shall be
assigned for any reason whatsoever, such Reference Bank shall thereupon cease to
be a Reference Bank, and if, as a result of the foregoing, there shall only be
one Reference Bank remaining, then the Agent (after consultation with the
Company and the Banks) shall, by notice to the Company and the Banks, designate
another Bank as a Reference Bank so that there shall at all times be at least
two Reference Banks.

     (d)  Each Reference Bank shall use its best efforts to furnish quotations
of rates to the Agent as contemplated hereby. If any of the Reference Banks
shall be unable or otherwise fails to supply such rates to the Agent upon its
request, the rate of interest shall be determined on the basis of the quotations
of the remaining Reference Banks or Reference Bank.

     (e)  Facility fees shall be computed on the basis of a 365-day year for the
actual days elapsed.

2.10   Inability to Determine Interest Rate

.   In the event that:



     (i)  the Agent shall have determined in its reasonable judgment (which
determination shall be conclusive and binding upon the Company) that, by reason
of circumstances affecting the interbank eurodollar market generally, adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate for any
requested Interest Period;

     (ii)  only one of the Reference Banks is able to obtain bids for its Dollar
deposits for such Interest Period in the manner contemplated by the term
"Eurodollar Rate"; or

     (iii)  the Agent shall have received notice prior to the first day of such
Interest Period from Banks constituting the Required Banks that the interest
rate determined pursuant to subsection 2.8(a) for such Interest Period does not
accurately reflect the cost to such Banks (as conclusively certified by such
Banks) of making or maintaining their affected Loans during such Interest
Period;

with respect to (A) proposed Revolving Credit Loans that the Company has
requested be made as Eurodollar Loans, (B) Eurodollar Loans that will result
from the requested conversion of Alternate Base Rate Loans into Eurodollar Loans
or (C) the continuation of Eurodollar Loans beyond the expiration of the then
current Interest Period with respect thereto, the Agent shall forthwith give
facsimile or telephonic notice of such determination to the Company and the
Banks at least one day prior to, as the case may be, the requested Borrowing
Date for such Eurodollar Loans, the conversion date of such Loans or the last
day of such Interest Period. If such notice is given (x) any requested
Eurodollar Loans shall be made as Alternate Base Rate Loans, (y) any Alternate
Base Rate Loans that were to have been converted to Eurodollar Loans shall be
continued as Alternate Base Rate Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then current Interest Period with
respect thereto, to Alternate Base Rate Loans. Until such notice has been
withdrawn by the Agent, no further Eurodollar Loans shall be made, nor shall the
Company have the right to convert Alternate Base Rate Loans to Eurodollar Loans.
The Agent shall withdraw such notice upon its determination that the event or
events which gave rise to such notice no longer exist.

2.11   Pro Rata Borrowings and Payments

.   (a)  Each borrowing by the Company of Revolving Credit Loans under the
Tranche A Commitments or the Tranche B Commitments shall be made ratably from
the Banks in accordance with their Tranche A Commitment Percentages or Tranche B
Commitment Percentages, as the case may be.



    (b)  Whenever any payment received by the Agent under this Agreement or any
Note is insufficient to pay in full all amounts then due and payable to the
Agent and the Banks under this Agreement and the Notes, and the Agent has not
received a Payment Sharing Notice (or if the Agent has received a Payment
Sharing Notice but the Event of Default specified in such Payment Sharing Notice
has been cured or waived), such payment shall be distributed and applied by the
Agent and the Banks in the following order: first, to the payment of fees and
expenses due and payable to the Agent under and in connection with this
Agreement; second, to the payment of all expenses due and payable under
subsection 10.5(a), ratably among the Banks in accordance with the aggregate
amount of such payments owed to each such Bank; third, to the payment of fees
due and payable under subsection 2.4, ratably among the Banks in accordance with
their Commitment Percentages; fourth, to the payment of interest then due and
payable on the Loans, ratably among the Banks in accordance with the aggregate
amount of interest owed to each such Bank; and fifth, to the payment of the
principal amount of the Loans which is then due and payable, ratably among the
Banks in accordance with the aggregate principal amount owed to each such Bank.

     (c)  After the Agent has received a Payment Sharing Notice which remains in
effect, all payments received by the Agent under this Agreement or any Note
shall be distributed and applied by the Agent and the Banks in the following
order: first, to the payment of all amounts described in clauses first through
third of the foregoing paragraph (b), in the order set forth therein; and
second, to the payment of the interest accrued on and the principal amount of
all of the Loans, regardless of whether any such amount is then due and payable,
ratably among the Banks in accordance with the aggregate accrued interest plus
the aggregate principal amount owed to such Bank.

     (d)  All payments (including prepayments) to be made by the Company on
account of principal, interest and fees shall be made without set-off or
counterclaim and shall be made to the Agent, for the account of the Banks, at
the Agent's office set forth in subsection 10.2, in lawful money of the United
States of America and in immediately available funds. The Agent shall distribute
such payments to the Banks promptly upon receipt in like funds as received. If
any payment hereunder (other than payments on the CAF Loans made pursuant to a
LIBOR Auction Advance Request) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day, and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension. If any payment on a
CAF Loan made pursuant to a LIBOR Auction Advance Request becomes due and
payable on a day other than a Working Day, the maturity thereof shall be
extended to the next succeeding Working Day unless the result of such extension
would be to extend such payment into another calendar month in which event such
payment shall be made on the immediately preceding Working Day.

     (e)  Unless the Agent shall have been notified in writing by any Bank prior
to a Borrowing Date that such Bank will not make the amount which would
constitute its Tranche A Commitment Percentage or Tranche B Commitment
Percentage, as the case may be, of the borrowing of Revolving Credit Loans on
such date available to the Agent, the Agent may assume that such Bank has made
such amount available to the Agent on such Borrowing Date, and the Agent may, in
reliance upon such assumption, make available to the Company a corresponding
amount. If such amount is made available to the Agent on a date after such
Borrowing Date, such Bank shall pay to the Agent on demand an amount equal to
the product of (i) the daily average Federal Funds Effective Rate during such
period as quoted by the Agent, times (ii) the amount of such Bank's Tranche A
Commitment Percentage or Tranche B Commitment Percentage, as the case may be, of
such borrowing, times (iii) a fraction the numerator of which is the number of
days that elapse from and including such Borrowing Date to the date on which
such Bank's Tranche A Commitment Percentage or Tranche B Commitment Percentage,
as the case may be, of such borrowing shall have become immediately available to
the Agent and the denominator of which is 360. A certificate of the Agent
submitted to any Bank with respect to any amounts owing under this subsection
2.11(e) shall be conclusive, absent manifest error. If such Bank's Tranche A
Commitment Percentage or Tranche B Commitment Percentage, as the case may be, of
such borrowing is not in fact made available to the Agent by such Bank within
three Business Days of such Borrowing Date, the Agent shall be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Alternate Base Rate Loans hereunder, on demand, from the Company.

2.12   Illegality

.   Notwithstanding any other provisions herein, if after the date hereof the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Bank to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the Bank shall, within
30 Working Days after it becomes aware of such fact, notify the Company, through
the Agent, of such fact, (b) the commitment of such Bank hereunder to make
Eurodollar Loans or convert Alternate Base Rate Loans to Eurodollar Loans shall
forthwith be cancelled and (c) such Bank's Revolving Credit Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to
Alternate Base Rate Loans on the respective last days of the then current
Interest Periods for such Revolving Credit Loans or within such earlier period
as required by law. Each Bank shall take such action as may be reasonably
available to it without material legal or financial disadvantage (including
changing its Eurodollar Lending Office) to prevent the adoption of or any change
in any such Requirement of Law from becoming applicable to it.



2.13   Requirements of Law

.   (a)  If after the date hereof the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Bank with any request or directive (whether or not having the force of
law) after the date hereof from any central bank or other Governmental
Authority:



     (i)  shall subject any Bank to any tax of any kind whatsoever (other than a
withholding tax) with respect to this Agreement, any Revolving Credit Note, or
any Eurodollar Loans made by it, or change the basis of taxation of payments to
such Bank of principal, facility fee, interest or any other amount payable
hereunder in respect of Revolving Credit Loans (except for changes in the rate
of tax on the overall net income of such Bank);

    (ii)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, or deposits or
other liabilities in or for the account of, advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Bank which are not otherwise included in the determination of the Eurodollar
Rate hereunder; or

     (iii)  shall impose on such Bank any other condition;

and the result of any of the foregoing is to increase the cost to such Bank, by
any amount which such Bank reasonably deems to be material, of making, renewing
or maintaining advances or extensions of credit or to reduce any amount
receivable hereunder, in each case, in respect thereof, then, in any such case,
the Company shall promptly pay such Bank, upon its demand, any additional
amounts necessary to compensate such Bank for such additional cost or reduced
amount receivable; provided, however, that notwithstanding anything contained in
this subsection 2.13(a) to the contrary, such Bank shall not be entitled to
receive any amounts pursuant to this subsection 2.13(a) that it is also entitled
to pursuant to subsection 2.15(a). If a Bank becomes entitled to claim any
additional amounts pursuant to this subsection 2.13(a), it shall, within 30
Business Days after it becomes aware of such fact, notify the Company, through
the Agent, of the event by reason of which it has become so entitled. A
certificate as to any additional amounts payable pursuant to the foregoing
sentence submitted by such Bank, through the Agent, to the Company shall be
conclusive in the absence of manifest error. Each Bank shall take such action as
may be reasonably available to it without legal or financial disadvantage
(including changing its Eurodollar Lending Office) to prevent any such
Requirement of Law or change from becoming applicable to it. This covenant shall
survive the termination of this Agreement and payment of the outstanding
Revolving Credit Notes and all other amounts payable hereunder.

     (b)  In the event that after the date hereof a Bank is required to maintain
reserves of the type contemplated by the definition of "Eurocurrency Reserve
Requirements", such Bank may require the Company to pay, promptly after
receiving notice of the amount due, additional interest on the related
Eurodollar Loan of such Bank at a rate per annum determined by such Bank up to
but not exceeding the excess of (i) (A) the applicable Eurodollar Rate divided
by (B) one minus the Eurocurrency Reserve Requirements over (ii) the applicable
Eurodollar Rate. Any Bank wishing to require payment of any such additional
interest on account of any of its Eurodollar Loans shall notify the Company no
more than 30 Working Days after each date on which interest is payable on such
Eurodollar Loan of the amount then due it under this subsection 2.13(b), in
which case such additional interest on such Eurodollar Loan shall be payable to
such Bank at the place indicated in such notice. Each such notification shall be
accompanied by such information as the Company may reasonably request.

2.14   Capital Adequacy

.   If any Bank shall have determined that after the date hereof the adoption of
or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Bank or any
corporation controlling such Bank with any request or directive after the date
hereof regarding capital adequacy (whether or not having the force of law) from
any central bank or Governmental Authority, does or shall have the effect of
reducing the rate of return on such Bank's or such corporation's capital as a
consequence of its obligations hereunder to a level below that which such Bank
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Bank's or such corporation's policies
with respect to capital adequacy) by an amount which is reasonably deemed by
such Bank to be material, then from time to time, promptly after submission by
such Bank, through the Agent, to the Company of a written request therefor (such
request shall include details reasonably sufficient to establish the basis for
such additional amounts payable and shall be submitted to the Company within 30
Working Days after it becomes aware of such fact), the Company shall promptly
pay to such Bank such additional amount or amounts as will compensate such Bank
for such reduction. The agreements in this subsection 2.14 shall survive the
termination of this Agreement and payment of the Loans and the Notes and all
other amounts payable hereunder.



2.15   Taxes

.   (a)  All payments made by the Company under this Agreement shall be made
free and clear of, and without reduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority excluding, in the
case of the Agent and each Bank, net income and franchise taxes imposed on the
Agent or such Bank by the jurisdiction under the laws of which the Agent or such
Bank is organized or any political subdivision or taxing authority thereof or
therein, or by any jurisdiction in which such Bank's Domestic Lending Office or
Eurodollar Lending Office, as the case may be, is located or any political
subdivision or taxing authority thereof or therein (all such non-excluded taxes,
levies, imposts, deductions, charges or withholdings being hereinafter called
"Taxes"). If any Taxes are required to be withheld from any amounts payable to
the Agent or any Bank hereunder or under the Notes, the amounts so payable to
the Agent or such Bank shall be increased to the extent necessary to yield to
the Agent or such Bank (after payment of all Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement and the Notes. Whenever any Taxes are payable by the Company, as
promptly as possible thereafter, the Company shall send to the Agent for its own
account or for the account of such Bank, as the case may be, a certified copy of
any original official receipt that is received by the Company showing payment
thereof (or, if no official receipt is received by the Company, a statement of
the Company indicating payment thereof). If the Company fails to pay any Taxes
when due to the appropriate taxing authority or fails to remit to the Agent the
required receipts or other required documentary evidence, the Company shall
indemnify the Agent and the Banks for any incremental taxes, interest or
penalties that may become payable by the Agent or any Bank as a result of any
such failure, except to the extent such failure is attributable to a failure by
a Non-U.S. Bank to comply with the form delivery and notice requirements of
paragraph (b) below.



     (b)  Each Bank (or Transferee) that is not a citizen or resident of the
United States of America, a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), or any estate or trust that is subject to federal income
taxation regardless of the source of its income (a "Non-U.S. Bank") shall
deliver to the Company and the Agent (or, in the case of a Participant, to the
Bank from which the related participation shall have been purchased) two copies
of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Bank claiming complete exemption from U.S. federal
withholding tax on all payments by the Company under this Agreement and the
other Loan Documents. Such forms shall be delivered by each Non-U.S. Bank on or
before the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Bank shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Bank. Each Non-U.S. Bank shall promptly notify the Company at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Company (or any other form of certification adopted
by the U.S. taxing authorities for such purpose). Notwithstanding any other
provision of this paragraph, a Non-U.S. Bank shall not be required to deliver
any form pursuant to this paragraph that such Non-U.S. Bank is not legally able
to deliver, provided, however, that in the event that the failure to be able to
deliver such form is not attributable to a change in law, the Company shall be
relieved of the obligation to make additional payments under subsection 2.15(a)
above.

     (c)  The agreements in subsection 2.15 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

2.16   Indemnity

.   The Company agrees to indemnify each Bank and to hold each Bank harmless
from any loss or expense (other than any loss of anticipated margin or profit)
which such Bank may sustain or incur as a consequence of (a) default by the
Company in payment when due of the principal amount of or interest on any
Eurodollar Loans of such Bank, (b) default by the Company in making a borrowing
or conversion after the Company has given a notice of borrowing in accordance
with subsection 2.1(c) or a notice of continuation or conversion pursuant to
subsection 2.7, (c) default by the Company in making any prepayment after the
Company has given a notice in accordance with subsection 2.6 or (d) the making
of a prepayment of a Eurodollar Loan on a day which is not the last day of an
Interest Period with respect thereto, including, without limitation, in each
case, any such loss or expense arising from the reemployment of funds obtained
by it to maintain its Eurodollar Loans hereunder or from fees payable to
terminate the deposits from which such funds were obtained. Any Bank claiming
any amount under this subsection 2.16 shall provide calculations, in reasonable
detail, of the amount of its loss or expense. This covenant shall survive
termination of this Agreement and payment of the outstanding Loans and all other
amounts payable hereunder.



2.17   Application of Proceeds of Loans

.   Subject to the provisions of the following sentence, the Company may use the
proceeds of the Loans for any lawful general corporate purpose, including
acquisitions. The Company will not, directly or indirectly, apply any part of
the proceeds of any such Loan for the purpose of "purchasing" or "carrying" any
Margin Stock within the respective meanings of each of the quoted terms under
Regulation U, or to refund any indebtedness incurred for such purpose, provided
that the Company may use the proceeds of Loans for such purposes, if such usage
does not violate Regulation U as now and from time to time hereafter in effect.



2.18   Notice of Certain Circumstances; Assignment of Commitments Under Certain
Circumstances

.   (a)  Any Bank claiming any additional amounts payable pursuant to
subsections 2.13, 2.14 or 2.15 or exercising its rights under subsection 2.12,
shall, in accordance with the respective provisions thereof, provide notice to
the Company and the Agent. Such notice to the Company and the Agent shall
include details reasonably sufficient to establish the basis for such additional
amounts payable or the rights to be exercised by the Bank.



     (b)  Any Bank claiming any additional amounts payable pursuant to
subsections 2.13, 2.14 or 2.15 or exercising its rights under subsection 2.12,
shall use reasonable efforts (consistent with legal and regulatory restrictions)
to file any certificate or document requested by the Company or to change the
jurisdiction of its applicable lending office if the making of such filing or
change would avoid the need for or reduce the amount of any such additional
amounts which may thereafter accrue or avoid the circumstances giving rise to
such exercise and would not, in the reasonable determination of such Bank, be
otherwise disadvantageous in any material respect to such Bank.

     (c)  In the event that the Company shall be required to make any additional
payments to any Bank pursuant to subsections 2.13, 2.14 or 2.15 or any Bank
shall exercise its rights under subsection 2.12, the Company shall have the
right at its own expense, upon notice to such Bank and the Agent, to require
such Bank to transfer and to assign without recourse (in accordance with and
subject to the terms of subsection 10.6) all its interest, rights and
obligations under this Agreement to another financial institution (including any
Bank) acceptable to the Agent (which approval shall not be unreasonably
withheld) which shall assume such obligations; provided that (i) no such
assignment shall conflict with any Requirement of Law and (ii) such assuming
financial institution shall pay to such Bank in immediately available funds on
the date of such assignment the outstanding principal amount of such Bank's
Loans together with accrued interest thereon and all other amounts accrued for
its account or owed to it hereunder, including, but not limited to additional
amounts payable under subsections 2.4, 2.12, 2.13, 2.14, 2.15 and 2.16.

2.19   Regulation U

.   (a)  If at any time the Company shall use the proceeds of any Loans for the
purpose of "purchasing" or "carrying" any Margin Stock within the respective
meanings of each of the quoted terms under Regulation U, or to refund any
indebtedness incurred for such purpose, and, after giving effect to such
purchase or refund, more than 25% of the value (determined in accordance with
Regulation U) of the assets subject to the restrictions of Section 7 would be
represented by Margin Stock, the Company shall give notice thereof to the Agent
and the Banks, and thereafter the Loans made by each Bank shall at all times be
treated for purposes of Regulation U as two separate extensions of credit (the
"A Credit" and the "B Credit" of such Bank and, collectively, the "A Credits"
and the "B Credits"), as follows:



     (i)  the aggregate amount of the A Credit of such Bank shall be an amount
equal to such Bank's pro rata share (based on the amount of its Commitment
Percentage) of the maximum loan value (as determined in accordance with
Regulation U), of all Margin Stock Collateral; and

     (ii)  the aggregate amount of the B Credit of such Bank shall be an amount
equal to such Bank's pro rata share (based on the amount of its Commitment
Percentage) of all Loans outstanding hereunder minus such Bank's A Credit.

In the event that any Margin Stock Collateral is acquired or sold, the amount of
the A Credit of such Bank shall be adjusted (if necessary), to the extent
necessary by prepayment, to an amount equal to such Bank's pro rata share (based
on the amount of its Commitment Percentage) of the maximum loan value
(determined in accordance with Regulation U) as of the date of such acquisition
or sale) of the Margin Stock Collateral immediately after giving effect to such
acquisition or sale. Nothing contained in this subsection 2.19 shall be deemed
to permit any sale of Margin Stock Collateral in violation of any other
provisions of this Agreement.

          (b)  Each Bank will maintain its records to identify the A Credit of
such Bank and the B Credit of such Bank, and, solely for the purposes of
complying with Regulation U, the A and B Credits shall be treated as separate
extensions of credit. Each Bank hereby represents and warrants that the loan
value of the Other Collateral is sufficient for such Bank to lend its pro rata
share of the B Credit.

          (c)  The benefits of the indirect security in Margin Stock Collateral
created by any provisions of this Agreement shall be allocated first to the
benefit and security of the payment of the principal of and interest on the A
Credits of the Banks and of all other amounts payable by the Company under this
Agreement in connection with the A Credits (collectively, the "A Credit
Amounts") and second, only after the payment in full of the A Credit Amounts, to
the benefit and security of the payment of the principal of and interest on the
B Credits of the Banks and of all other amounts payable by the Company under
this Agreement in connection with the B Credits (collectively, the "B Credit
Amounts"). The benefits of the indirect security in Other Collateral created by
any provisions of this Agreement, shall be allocated first to the benefit and
security of the payment of the B Credit Amounts and second, only after the
payment in full of the B Credit Amounts, to the benefit and security of the
payment of the A Credit Amounts.

          (d)  The Company shall furnish to each Bank at the time of each
acquisition and sale of Margin Stock Collateral such information and documents
as the Agent or such Bank may require to determine the A and B Credits, and at
any time and from time to time, such other information and documents as the
Agent or such Bank may reasonably require to determine compliance with
Regulation U.

          (e)  Each Bank shall be responsible for its own compliance with and
administration of the provisions of this subsection 2.19 and Regulation U, and
the Agent shall have no responsibility for any determinations or allocations
made or to be made by any Bank as required by such provisions.

2.20   Borrowings and Repayments after Transition Date

.



As promptly as practicable after the Transition Date, the Company will make
borrowings and repayments in respect of Revolving Credit Loans in amounts such
that, after giving effect to such borrowings and repayments, the outstanding
Revolving Credit Loans will be held by the Banks ratably based upon their
respective Commitments; and all borrowings and repayment of Revolving Credit
Loans thereafter shall be made ratably based upon the respective Commitments of
the Banks.

SECTION 3.   [RESERVED]

SECTION 4.   REPRESENTATIONS AND WARRANTIES

The Company hereby represents and warrants that:

4.1   Corporate Existence; Compliance with Law

.   Each of the Company and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification and (d) is in compliance with all
Requirements of Law, including, without limitation, HMO Regulations and
Insurance Regulations, except to the extent that the failure to be so qualified
or to comply therewith would not have a Material Adverse Effect.



4.2.   No Legal Obstacle to Agreement; Enforceability

.   Neither the execution and delivery of any Loan Document, nor the making by
the Company of any borrowings hereunder, nor the consummation of any transaction
herein or therein referred to or contemplated hereby or thereby nor the
fulfillment of the terms hereof or thereof or of any agreement or instrument
referred to in this Agreement, has constituted or resulted in or will constitute
or result in a breach of any Requirement of Law, including without limitation,
HMO Regulations and Insurance Regulations, or any Contractual Obligation of the
Company or any of its Subsidiaries, or result in the creation under any
agreement or instrument of any security interest, lien, charge or encumbrance
upon any of the assets of the Company or any of its Subsidiaries. No approval,
authorization or other action by any Governmental Authority, including, without
limitation, HMO Regulators and Insurance Regulators, or any other Person is
required to be obtained by the Company or any of its Subsidiaries in connection
with the execution, delivery and performance of this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, or the making of
any borrowing by the Company hereunder. This Agreement has been, and each other
Loan Document will be, duly executed and delivered on behalf of the Company.
This Agreement constitutes, and each other Loan Document when executed and
delivered will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).



4.3   Litigation

.   Except as disclosed in the Company's Annual Report on Form 10-K for its
fiscal year ended December 31, 2001 and the Company's Quarterly Reports on Form
10-Q for its fiscal quarters ended March 31, 2002 and June 30, 2002 filed with
the Securities and Exchange Commission and previously distributed to the Banks,
as of the date hereof, there is no litigation, at law or in equity, or any
proceeding before any federal, state, provincial or municipal board or other
governmental or administrative agency, including without limitation, HMO
Regulators and Insurance Regulators, pending or to the knowledge of the Company
threatened which, after giving effect to any applicable insurance, could
reasonably be expected to have a Material Adverse Effect or which seeks to
enjoin the consummation of any of the transactions contemplated by this
Agreement or any other Loan Document, and no judgment, decree, or order of any
federal, state, provincial or municipal court, board or other governmental or
administrative agency, including without limitation, HMO Regulators and
Insurance Regulators, has been issued against the Company or any Subsidiary
which has, or may involve, a material risk of a Material Adverse Effect. The
Company does not believe that the final resolution of the matters disclosed in
its Annual Report on Form 10-K for its fiscal year ended December 31, 2001 and
the Company's Quarterly Reports on Form 10-Q for its fiscal quarters ended March
31, 2002 and June 30, 2002 filed with the Securities and Exchange Commission and
previously distributed to the Banks, will have a Material Adverse Effect.



4.4   Disclosure

.   Neither this Agreement nor any agreement, document, certificate or statement
furnished to the Banks by the Company in connection herewith (including, without
limitation, the information relating to the Company and its Subsidiaries
included in the Confidential Information Memorandum dated September 2002
delivered in connection with the syndication of the credit facilities hereunder)
contains any untrue statement of material fact or, taken as a whole together
with all other information furnished to the Banks by the Company, omits to state
a material fact necessary in order to make the statements contained herein or
therein not misleading. All pro forma financial statements made available to the
Banks have been prepared in good faith based upon reasonable assumptions. There
is no fact known to the Company which materially adversely affects or in the
future could reasonably be expected to materially adversely affect the business,
operations, affairs or condition of the Company and its Subsidiaries on a
consolidated basis, except to the extent that they may be affected by future
general economic conditions.



4.5   Defaults

.   Neither the Company nor any of its Subsidiaries is in default under or with
respect to any Requirement of Law or Contractual Obligation in any respect which
has had, or may have, a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing.



4.6   Financial Condition

.   The Company has furnished to the Agent and each Bank copies of the
following:



     (a)  The Annual Report of the Company on Form 10-K for the fiscal year
ended December 31, 2001; and

     (b)  the Quarterly Reports of the Company on Form 10-Q for the fiscal
quarters ended March 31, 2002 and June 30, 2002.

The financial statements included therein, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as disclosed therein). As of the date of
such financial statements, neither the Company nor any of its Subsidiaries had
any known contingent liabilities of any significant amount which in accordance
with GAAP are required to be referred to in said financial statements or in the
notes thereto which could reasonably be expected to have a Material Adverse
Effect. During the period from December 31, 2001 to and including the date
hereof, there has been no sale, transfer or other disposition by the Company or
any of its consolidated Subsidiaries of any asset reflected on the balance sheet
referred to above that would have been a material part of its business or
property and no purchase or other acquisition of any business or property
(including any capital stock of any other Person) material in relation to the
consolidated financial condition of the Company and its consolidated
Subsidiaries at December 31, 2001 other than as disclosed in Schedule VI.

4.7   Changes in Condition

.   Since December 31, 2001, there has been no development or event nor any
prospective development or event, which has had, or could reasonably be expected
to have, a Material Adverse Effect.



4.8   Assets

.   The Company and each Subsidiary have good and marketable title to all
material assets carried on their books and reflected in the financial statements
referred to in subsection 4.6 or furnished pursuant to subsection 6.4, except
for assets held on Financing Leases or purchased subject to security devices
providing for retention of title in the vendor, and except for assets disposed
of as permitted by this Agreement.



4.9   Tax Returns

.   The Company and each of its Subsidiaries have filed all tax returns which
are required to be filed and have paid, or made adequate provision for the
payment of, all taxes which have or may become due pursuant to said returns or
to assessments received. All federal tax returns of the Company and its
Subsidiaries through their fiscal years ended in 1999 have been audited by the
Internal Revenue Service or are not subject to such audit by virtue of the
expiration of the applicable period of limitations, and the results of such
audits are fully reflected in the balance sheets referred to in subsection 4.6.
The Company knows of no material additional assessments since said date for
which adequate reserves have not been established.



4.10   Contracts, etc

.   Attached hereto as Schedule III is a statement of outstanding Indebtedness
of the Company and its Subsidiaries for borrowed money in excess of $2,000,000
as of the date set forth therein, and a complete and correct list of all
agreements, contracts, indentures, instruments, documents and amendments thereto
to which the Company or any Subsidiary is a party or by which it is bound
pursuant to which any such Indebtedness of the Company and its Subsidiaries is
outstanding on the date hereof. Said Schedule III also includes a complete and
correct list of all such Indebtedness of the Company and its Subsidiaries
outstanding on the date indicated in respect of Guarantee Obligations in excess
of $2,000,000 and letters of credit in excess of $2,000,000, and there have been
no increases in such Indebtedness since said date other than as permitted by
this Agreement.



4.11   Subsidiaries

.   As of the date hereof, the Company has only the Subsidiaries set forth in
Schedule IV, all of the outstanding capital stock of each of which is duly
authorized, validly issued, fully paid and nonassessable and owned as set forth
in said Schedule IV. Schedule IV indicates all Subsidiaries of the Company which
are not Wholly-Owned Subsidiaries and the percentage ownership of the Company
and its Subsidiaries in each such Subsidiary. The capital stock and securities
owned by the Company and its Subsidiaries in each of the Company's Subsidiaries
are owned free and clear of any mortgage, pledge, lien, encumbrance, charge or
restriction on the transfer thereof other than restrictions on transfer imposed
by applicable securities laws and restrictions, liens and encumbrances
outstanding on the date hereof and listed in said Schedule IV.



4.12   Burdensome Obligations

.   Neither the Company nor any Subsidiary is a party to or bound by any
agreement, deed, lease or other instrument, or subject to any charter, by-law or
other corporate restriction which, in the reasonable opinion of the management
thereof, is so unusual or burdensome as to in the foreseeable future have a
Material Adverse Effect. The Company does not presently anticipate that future
expenditures of the Company and its Subsidiaries needed to meet the provisions
of any federal or state statutes, orders, rules or regulations will be so
burdensome as to have a Material Adverse Effect.



4.13   Pension Plans

.   Each Plan maintained by the Company, any Subsidiary or any Control Group
Person or to which any of them makes or will make contributions is in material
compliance with the applicable provisions of ERISA and the Code. Neither the
Company nor any Subsidiary nor any Control Group Person maintains, contributes
to or participates in any Plan that is a "defined benefit plan" as defined in
ERISA. Neither the Company, any Subsidiary, nor any Control Group Person has
since August 31, 1987 maintained, contributed to or participated in any
Multiemployer Plan, with respect to which a complete withdrawal would result in
any withdrawal liability. The Company and its Subsidiaries have met all of the
funding standards applicable to all Plans that are not Multiemployer Plans, and
there exists no event or condition which would permit the institution of
proceedings to terminate any Plan that is not a Multiemployer Plan. The current
value of the benefits guaranteed under Title IV of ERISA of each Plan that is
not a Multiemployer Plan does not exceed the current value of such Plan's assets
allocable to such benefits.



4.14   Environmental and Public and Employee Health and Safety Matters

.   The Company and each Subsidiary has complied with all applicable Federal,
state, and other laws, rules and regulations relating to environmental pollution
or to environmental regulation or control or to public or employee health or
safety, except to the extent that the failure to so comply would not be
reasonably likely to result in a Material Adverse Effect. The Company's and the
Subsidiaries' facilities do not contain, and have not previously contained, any
hazardous wastes, hazardous substances, hazardous materials, toxic substances or
toxic pollutants regulated under the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response Compensation and Liability Act, the
Hazardous Materials Transportation Act, the Toxic Substance Control Act, the
Clean Air Act, the Clean Water Act or any other applicable law relating to
environmental pollution or public or employee health and safety, in violation of
any such law, or any rules or regulations promulgated pursuant thereto, except
for violations that would not be reasonably likely to result in a Material
Adverse Effect. The Company is aware of no events, conditions or circumstances
involving environmental pollution or contamination or public or employee health
or safety, in each case applicable to it or its Subsidiaries, that would be
reasonably likely to result in a Material Adverse Effect.



4.15   Federal Regulations

.    No part of the proceeds of any Loans will be used in any transaction or for
any purpose which violates the provisions of Regulations T, U or X as now and
from time to time hereafter in effect. If requested by any Bank or the Agent,
the Company will furnish to the Agent and each Bank a statement to the foregoing
effect in conformity with the requirements of Form FR U-1 or Form FR G-3
referred to in Regulation U.



4.16   Investment Company Act; Other Regulations

.    The Company is not an "investment company", or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940,
as amended. Except as set forth in Schedule VII, the Company is not subject to
regulation under any Federal or State statute or regulation (other than
Regulation X) which limits its ability to incur Indebtedness.



4.17   Solvency

.    Each of the Company, and the Company and its Subsidiaries taken as a whole,
is Solvent.



4.18   Casualties

.    Neither the businesses nor the properties of the Company or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other material labor dispute, drought, storm, hail, earthquake, embargo, act of
God or of the public enemy or other casualty (whether or not covered by
insurance) that could reasonably be expected to have a Material Adverse Effect.



4.19   Business Activity

.    Except as set forth in Schedule VIII, neither the Company nor any of its
Subsidiaries is engaged in any line of business that is not related to the
healthcare industry other than the sale of life insurance in connection with the
sale of medical insurance or other healthcare services, sale of long term care
insurance, or any business or activity which is immaterial to the Company and
its Subsidiaries on a consolidated basis.



4.20   Purpose of Loans

.    The proceeds of the Loans shall be used to repay any amounts outstanding
under the Existing Credit Agreement and to finance any other lawful general
corporate purpose, including acquisitions, provided that no part of the proceeds
of any Loans will be used in any transaction or for any purpose which violates
the provisions of Regulation U as now and from time to time hereafter in effect.



SECTION 5.   CONDITIONS

5.1   Conditions to the Closing Date

.    The obligations of each Bank to make the Loans contemplated by subsections
2.1 and 2.2 shall be subject to the compliance by the Company with its
agreements herein contained and to the satisfaction, on or before October 2,
2002, of the following conditions:



     (a)  Loan Documents. The Agent shall have received this Agreement, executed
and delivered by a duly authorized officer of the Company, with a counterpart
for each Bank.

     (b)  Legal Opinions. The Agent shall have received, with a copy for each
Bank, opinions rendered by (i) the assistant general counsel of the Company,
substantially in the form of Exhibit I-1, and (ii) Fried, Frank, Harris, Shriver
& Jacobson, counsel to the Company, substantially in the form of Exhibit I-2.

     (c)  Closing Certificate. The Agent shall have received, with a copy for
each Bank, a Closing Certificate, substantially in the form of Exhibit H and
dated the Closing Date, executed by a Responsible Officer of the Company.

     (d)  Legality, etc. The consummation of the transactions contemplated
hereby shall not contravene, violate or conflict with, any Requirement of Law
including, without limitation, HMO Regulations and Insurance Regulations, and
all necessary consents, approvals and authorizations of any Governmental
Authority or any Person to or of such consummation shall have been obtained and
shall be in full force and effect.

     (e)  Fees. The Agent shall have received the fees to be received on the
Closing Date referred to in subsection 2.4(b).

     (f)  Corporate Proceedings. The Agent shall have received, with a copy for
each Bank, a copy of the resolutions, in form and substance reasonably
satisfactory to the Agent, of the Board of Directors of the Company authorizing
(i) the execution, delivery and performance of this Agreement, the Notes and the
other Loan Documents, and (ii) the borrowings contemplated hereunder, certified
by the Secretary or an Assistant Secretary of the Company as of the Closing
Date, which certificate shall state that the resolutions thereby certified have
not been amended, modified, revoked or rescinded and shall be in form and
substance reasonably satisfactory to the Agent.

     (g)  Corporate Documents. The Agent shall have received, with a copy for
each Bank, true and complete copies of the certificate of incorporation and
by-laws of the Company, certified as of the Closing Date as complete and correct
copies thereof by the Secretary or an Assistant Secretary of the Company.

     (h)  No Material Litigation. Except as previously disclosed to the Agent
and the Banks pursuant to subsection 4.3, no litigation, inquiry, investigation,
injunction or restraining order (including any proposed statute, rule or
regulation) shall be pending, entered or threatened which, in the reasonable
judgment of the Required Banks, could reasonably be expected to have a Material
Adverse Effect.

     (i)  Incumbency Certificate. The Agent shall have received, with a copy for
each Bank, a certificate of the Secretary or an Assistant Secretary of the
Company, dated the Closing Date, as to the incumbency and signature of the
officers of the Company executing each Loan Document and any certificate or
other document to be delivered by it pursuant hereto and thereto, together with
evidence of the incumbency of such Secretary or Assistant Secretary.

     (j)  Good Standing Certificates. The Agent shall have received, with a copy
for each Bank, copies of certificates dated as of a recent date from the
Secretary of State or other appropriate authority of such jurisdiction,
evidencing the good standing of the Company in its jurisdiction of incorporation
and in Kentucky.

     (k)  No Change. There shall not have occurred any change, or event, and a
Bank shall not have become aware of any previously undisclosed information
regarding the Company and its Subsidiaries, which in each case in the reasonable
judgment of the Required Banks, could reasonably be expected to have a Material
Adverse Effect.

     (l)  Repayment of Outstanding Loans. On the Closing Date, all Loans and
other amounts outstanding under the Existing Credit Agreement, if any, shall be
repaid contemporaneously with the making of Loans hereunder and all commitments
to extend credit thereunder shall be terminated.

5.2   Conditions to Each Loan

.    The agreement of each Bank to make any Loan requested to be made by it on
any date is subject to the satisfaction of the following conditions precedent:



     (a)  Representations and Warranties. In the case of each Loan (other than
any Tranche B Revolving Credit Loans resulting from the conversion of RFC Loans
to Tranche B Revolving Credit Loans pursuant to subsection 2.1(d)), each of the
representations and warranties made by the Company and its Subsidiaries in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date.

     (b)  No Default. In the case of each Loan (other than any Tranche B
Revolving Credit Loans resulting from the conversion of RFC Loans to Tranche B
Revolving Credit Loans pursuant to subsection 2.1(d)), no Default or Event of
Default shall have occurred and be continuing on such date or after giving
effect to the Loans requested to be made on such date.

     (c)  Additional Matters. All corporate and other proceedings, and all
documents, instruments and other legal matters in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory in form and substance to the Agent, and the Agent
shall have received such other documents, instruments, legal opinions or other
items of information reasonably requested by it, including, without limitation,
copies of any debt instruments, security agreements or other material contracts
to which the Company may be a party in respect of any aspect or consequence of
the transactions contemplated hereby or thereby as it shall reasonably request.

     (d)  Regulations. In the case of any Loan the proceeds of which will be
used, in whole or in part, to finance an acquisition, such acquisition shall be
in full compliance with all applicable requirements of law, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System.

     (e)  Governmental, Third Party Approvals. In the case of any Loan the
proceeds of which will be used, in whole or in part, to finance an acquisition,
all necessary governmental and regulatory approvals, and all third party
approvals the failure to obtain which would result in the acceleration of
indebtedness unless such indebtedness is paid when due, in connection with such
acquisition or in connection with this Agreement shall have been obtained and
remain in effect, and all applicable waiting periods with respect to antitrust
matters shall have expired without any action being taken by any competent
authority which restrains such acquisition.

     (f)  No Restraints. In the case of any Loan the proceeds of which will be
used, in whole or in part, to finance an acquisition, there shall exist no
judgment, order, injunction or other restraint which would prevent the
consummation of such acquisition.

     (g)  Form FR U-1; Form FR G-3. In the case of any Loan the proceeds of
which will be used, in whole or in part, to purchase or carry Margin Stock, the
Company shall have executed and delivered to the Agent and each Bank a statement
on Form FR U-1 referred to in Regulation U or, if applicable, Form FR G-3
referred to in Regulation U, showing compliance with Regulation U after giving
effect to such Loan.

     (h)  Legal Opinion. In the case of any Loan the proceeds of which will be
used, in whole or in part, to purchase or carry Margin Stock, the Agent shall
have received, with a copy for each Bank, a written legal opinion of Fried,
Frank, Harris, Shriver & Jacobson, counsel to the Company, or such other counsel
reasonably acceptable to the Banks, to the effect that such Loan and the
Company's use of the proceeds thereof does not violate Regulation U or
Regulation X.

Each borrowing by the Company hereunder shall constitute a representation and
warranty by the Company as of the date of such extension of credit that the
conditions contained in this subsection 5.2 have been satisfied.

SECTION 6.  AFFIRMATIVE COVENANTS

     The Company hereby agrees that, from and after the Closing Date and so long
as the Commitments remain in effect, any Note remains outstanding and unpaid or
any other amount is owing to any Bank or the Agent hereunder, the Company shall
and (except in the case of delivery of financial information, reports and
notices) shall cause each of its Subsidiaries to:

6.1   Taxes, Indebtedness, etc

.    Duly pay, discharge or otherwise satisfy, or cause to be paid, discharged
or otherwise satisfied, before the same shall become in arrears, all taxes,
assessments, levies and other governmental charges imposed upon such corporation
and its properties, sales and activities, or any part thereof, or upon the
income or profits therefrom; provided, however, that any such tax, assessment,
charge or levy need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if the
Company or the Subsidiary in question shall have set aside on its books
appropriate reserves in conformity with GAAP with respect thereto. Each of the
Company and its Subsidiaries will promptly pay when due, or in conformance with
customary trade terms, all other Indebtedness, liabilities and other obligations
of whatever nature incident to its operations; provided, however, that any such
Indebtedness, liability or obligation need not be paid if the validity or amount
thereof shall currently be contested in good faith and if the Company or the
Subsidiary in question shall have set aside on its books appropriate reserves in
conformity with GAAP with respect thereto.



6.2   Maintenance of Properties; Maintenance of Existence

.    Keep its material properties in good repair, working order and condition
and will comply at all times with the provisions of all material leases and
other material agreements to which it is a party so as to prevent any material
loss or forfeiture thereof or thereunder unless compliance therewith is being
contested in good faith by appropriate proceedings and if the Company or the
Subsidiary in question shall have set aside on its books appropriate reserves in
conformity with GAAP with respect thereto; and in the case of the Company or any
Subsidiary of the Company while such Person remains a Subsidiary, will do all
things necessary to preserve, renew and keep in full force and effect and in
good standing its corporate existence and all rights, privileges and franchises
necessary to continue such businesses.



6.3   Insurance

.    Maintain or cause to be maintained, with financially sound and reputable
insurers including any Subsidiary which is engaged in the business of providing
insurance protection, insurance (including, without limitation, public liability
insurance, business interruption insurance, reinsurance for medical claims and
professional liability insurance against claims for malpractice) with respect to
its material properties and business and the properties and business of its
Subsidiaries in at least such amounts and against at least such risks as are
customarily carried under similar circumstances by other corporations engaged in
the same or a similar business; and furnish to each Bank, upon written request,
full information as to the insurance carried. Such insurance may be subject to
co-insurance, deductibility or similar clauses which, in effect, result in
self-insurance of certain losses, and the Company may self-insure against such
loss or damage, provided that adequate insurance reserves are maintained in
connection with such self-insurance.



6.4   Financial Statements

.    The Company will and will cause each of its Subsidiaries to maintain a
standard modern system of accounting in which full, true and correct entries
will be made of all dealings or transactions in relation to its business and
affairs in accordance with GAAP consistently applied, and will furnish (or make
available via the IntraLinks website) the following to the Agent and each Bank
(if not provided via Intralinks, in duplicate if so requested):



     (a)  Annual Statements. As soon as available, and in any event within 100
days after the end of each fiscal year, the consolidated balance sheet as at the
end of each fiscal year and consolidated statements of profit and loss and of
retained earnings for such fiscal year of the Company and its Subsidiaries,
together with comparative consolidated figures for the next preceding fiscal
year, accompanied by reports or certificates of PricewaterhouseCoopers, or, if
they cease to be the auditors of the Company, of other independent public
accountants of national standing and reputation, to the effect that such balance
sheet and statements were prepared in accordance with GAAP consistently applied
and fairly present the financial position of the Company and its Subsidiaries as
at the end of such fiscal year and the results of their operations and changes
in financial position for the year then ended and the statement of such
accountants and of the treasurer of the Company that such said accountants and
treasurer have caused the provisions of this Agreement to be reviewed and that
nothing has come to their attention to lead them to believe that any Default
exists hereunder or, if such is not the case, specifying such Default or
possible Default and the nature thereof. In addition, such financial statements
shall be accompanied by a certificate of the treasurer of the Company containing
computations showing compliance with subsections 7.1, 7.2, 7.3 and 7.5.

     (b)  Quarterly Statements. As soon as available, and in any event within 55
days after the close of each of the first three fiscal quarters of the Company
and its Subsidiaries in each year, consolidated balance sheets as at the end of
such fiscal quarter and consolidated profit and loss and retained earnings
statements for the portion of the fiscal year then ended, of the Company and its
Subsidiaries, together with computations showing compliance with subsections
7.1, 7.2, 7.3 and 7.5, accompanied by a certificate of the treasurer of the
Company that such statements and computations have been properly prepared in
accordance with GAAP, consistently applied, and fairly present the financial
position of the Company and its Subsidiaries as at the end of such fiscal
quarter and the results of their operations and changes in financial position
for such quarter and for the portion of the fiscal year then ended, subject to
normal audit and year-end adjustments, and to the further effect that he has
caused the provisions of this Agreement and all other agreements to which the
Company or any of its Subsidiaries is a party and which relate to Indebtedness
to be reviewed, and has no knowledge that any Default has occurred under this
Agreement or under any such other agreement, or, if said treasurer has such
knowledge, specifying such Default and the nature thereof.

     (c)  ERISA Reports. The Company will furnish the Agent with copies of any
request for waiver of the funding standards or extension of the amortization
periods required by Sections 303 and 304 of ERISA or Section 412 of the Code
promptly after any such request is submitted by the Company to the Department of
Labor or the Internal Revenue Service, as the case may be. Promptly after a
Reportable Event occurs, or the Company or any of its Subsidiaries receives
notice that the PBGC or any Control Group Person has instituted or intends to
institute proceedings to terminate any pension or other Plan, or prior to the
Plan administrator's terminating such Plan pursuant to Section 4041 of ERISA,
the Company will notify the Agent and will furnish to the Agent a copy of any
notice of such Reportable Event which is required to be filed with the PBGC, or
any notice delivered by the PBGC evidencing its institution of such proceedings
or its intent to institute such proceedings, or any notice to the PBGC that a
Plan is to be terminated, as the case may be. The Company will promptly notify
each Bank upon learning of the occurrence of any of the following events with
respect to any Plan which is a Multiemployer Plan: a partial or complete
withdrawal from any Plan which may result in the incurrence by the Company or
any of is Subsidiaries of withdrawal liability in excess of $1,000,000 under
Subtitle E of Title IV of ERISA, or of the termination, insolvency or
reorganization status of any Plan under such Subtitle E which may result in
liability to the Company or any of its Subsidiaries in excess of $1,000,000. In
the event of such a withdrawal, upon the request of the Agent or any Bank, the
Company will promptly provide information with respect to the scope and extent
of such liability, to the best of the Company's knowledge.

6.5   Certificates; Other Information

.    Furnish (or make available via the IntraLinks website) to the Agent and
each Bank:



     (a)  within five Business Days after the same are sent, copies of all
financial statements and reports which the Company sends to its stockholders,
and within five Business Days after the same are filed, copies of all financial
statements and reports which the Company may make to, or file with, the
Securities and Exchange Commission;

     (b)  not later than thirty days prior to the end of each fiscal year of the
Company, a schedule of the Company's insurance coverage and such supplemental
schedules with respect thereto as the Agent and the Banks may from time to time
reasonably request;

     (c)  within five Business Days after the consummation of a transaction
described in subsection 7.4(c) or (d) or subsection 7.5(f) which, in each case,
involves a Significant Subsidiary or assets which, if they constituted a
separate Subsidiary, would constitute a Significant Subsidiary, a certificate of
the treasurer or chief financial officer of the Company demonstrating pro forma
compliance with the financial covenants in this Agreement after giving effect to
such transaction; and

     (d)  promptly, such additional financial and other information as any Bank
may from time to time reasonably request.

6.6   Compliance with ERISA

.    Each of the Company and its Subsidiaries will meet, and will cause all
Control Group Persons to meet, all minimum funding requirements applicable to
any Plan imposed by ERISA or the Code (without giving effect to any waivers of
such requirements or extensions of the related amortization periods which may be
granted), and will at all times comply, and will cause all Control Group Persons
to comply, in all material respects with the provisions of ERISA and the Code
which are applicable to the Plans. At no time shall the aggregate actual and
contingent liabilities of the Company under Sections 4062, 4063, 4064 and other
provisions of ERISA (calculated as if the 30% of collective net worth amount
referred to in Section 4062(b)(1)(A)(i)(II) of ERISA exceeded the actual total
amount of unfunded guaranteed benefits referred to in Section
4062(B)(1)(A)(i)(I) of ERISA) with respect to all Plans (and all other pension
plans to which the Company, any Subsidiary, or any Control Group Person made
contributions prior to such time) exceed $5,000,000. Neither the Company nor its
Subsidiaries will permit any event or condition to exist which could permit any
Plan which is not a Multiemployer Plan to be terminated under circumstances
which would cause the lien provided for in Section 4068 of ERISA to attach to
the assets of the Company or any of its Subsidiaries.



6.7   Compliance with Laws

.    Comply with all Contractual Obligations and Requirements of Law (including,
without limitation, the HMO Regulations, Insurance Regulations, Regulation X and
laws relating to the protection of the environment), except where the failure to
comply therewith could not, in the aggregate, have a Material Adverse Effect.



6.8   Inspection of Property; Books and Records; Discussions

.    Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP, all Requirements of Law, including but not
limited to, HMO Regulations and Insurance Regulations, and the terms hereof
shall be made of all dealings and transactions in relation to its business and
activities; and, upon reasonable notice, permit representatives of any Bank to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired and to discuss the business, operations, properties and financial and
other condition of the Company and its Subsidiaries with officers and employees
of the Company and its Subsidiaries and with its independent certified public
accountants.



6.9   Notices

.    Promptly give notice to the Agent and each Bank of:



     (a)  the occurrence of any Default or Event of Default;

     (b)  any (i) default or event of default under any Contractual Obligation
of the Company or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which exists at any time between the Company or any of its
Subsidiaries and any Governmental Authority (including, without limitation, HMO
Regulators and Insurance Regulators), which in either case, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect;

     (c)  the commencement of any litigation or proceeding or a material
development or material change in any ongoing litigation or proceeding affecting
the Company or any of its Subsidiaries as a result of which commencement,
development or change the Company or one of its Subsidiaries could reasonably be
expected to incur a liability (as a result of an adverse judgment or ruling,
settlement, incurrence of legal fees and expenses or otherwise) of $10,000,000
or more and not covered by insurance or in which material injunctive or similar
relief is sought;

     (d)  the following events, as soon as possible and in any event within 30
days after the Company knows thereof: (i) the occurrence or expected occurrence
of any Reportable Event with respect to any Plan, or any withdrawal from, or the
termination, Reorganization or Insolvency of any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Company or any Commonly Controlled Entity or any Multiemployer Plan with respect
to the withdrawal from, or the terminating, Reorganization or Insolvency of, any
Plan;

     (e)  a development or event which could reasonably be expected to have a
Material Adverse Effect;

     (f)  the material non-compliance with any Contractual Obligation or
Requirement of Law, including, without limitation, HMO Regulations and Insurance
Regulations, that is not currently being contested in good faith by appropriate
proceedings;

     (g)  the revocation of any material license, permit, authorization,
certificate or, qualification of the Company or any Subsidiary by any
Governmental Authority, including, without limitation, the HMO Regulators and
Insurance Regulators; and

     (h)  any significant change in or material additional restriction placed on
the ability of a Significant Subsidiary to continue business as usual,
including, without limitation, any such restriction prohibiting the payment to
the Company of dividends by any Significant Subsidiary, by any Governmental
Authority, including, without limitation, the HMO Regulators and Insurance
Regulators.

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Company proposes to take with respect thereto.

6.10    Maintenance of Licenses, Etc

.    Preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, all licenses, permits, authorizations, certifications and
qualifications (including, without limitation, those qualifications with respect
to solvency and capitalization) required under the HMO Regulations or the
Insurance Regulations in connection with the ownership or operation of HMO's or
insurance companies except were the failure to do so would not result in a
Material Adverse Effect.



6.11   Further Assurances

.    Execute any and all further documents, and take all further action which
the Required Banks or the Agent may reasonably request in order to effectuate
the transactions contemplated by the Loan Documents.



SECTION 7.   NEGATIVE COVENANTS

     The Company hereby agrees that, from and after the Closing Date and so long
as the Commitments remain in effect, any Note remains outstanding and unpaid or
any other amount is owing to any Bank or the Agent hereunder, the Company shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly:

7.1   Financial Condition Covenants.

     (a)  Maintenance of Net Worth. Permit Consolidated Net Worth at any time to
be less than 75% of its Consolidated Net Worth of the Company and its
consolidated subsidiaries as at March 31, 2001 plus 50% of Consolidated Net
Income for each full fiscal quarter after March 31, 2001 (without any deduction
for any such fiscal quarter in which such Consolidated Net Income is a negative
number).

     (b)  Interest Coverage. Permit the ratio of (i) Consolidated EBIT for any
period of four consecutive fiscal quarters of the Company ending with any fiscal
quarter set forth below to (ii) Consolidated Interest Expense during such
period, to be less than the ratio set forth opposite such period below:



Fiscal Quarter Ending

Interest Coverage Ratio

September 30, 2002

3.00

December 31, 2002 -
September 30, 2003

3.50

December 31, 2003 -
and thereafter

4.00



     (c)  Maximum Leverage Ratio. Permit the Leverage Ratio on the last day of
any full fiscal quarter of the Company ending with any fiscal quarter set forth
below to be more than the ratio set forth opposite such period below:



 

Fiscal Quarter Ending

Leverage Ratio

September 30, 2002

3.00

December 31, 2002 -
September 30, 2003

2.75

December 31, 2003 -
and thereafter

2.50



7.2   Limitation on Subsidiary Indebtedness

.   The Company shall not permit any of the Subsidiaries of the Company to
create, incur, assume or suffer to exist any Indebtedness, except:



     (a)  Indebtedness of any Subsidiary to the Company or any other Subsidiary;

     (b)  Indebtedness of a corporation which becomes a Subsidiary after the
date hereof, provided that (i) such indebtedness existed at the time such
corporation became a Subsidiary and was not created in anticipation thereof and
(ii) immediately before and after giving effect to the acquisition of such
corporation by the Company no Default or Event of Default shall have occurred
and be continuing; or

     (c)  additional Indebtedness of Subsidiaries of the Company not exceeding
$125,000,000 in aggregate principal amount at any one time outstanding.

7.3   Limitation on Liens

.    Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for:



     (a)  Liens, if any, securing the obligations of the Company under this
Agreement and the Notes;

     (b)  Liens for taxes not yet due or which are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Company or its Subsidiaries, as the case may
be, in conformity with GAAP;

     (c)  carriers', warehousemen's, mechanics', materialmen's, repairmen's or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings;

     (d)  pledges or deposits in connection with workers' compensation,
unemployment insurance and other social security legislation;

     (e)  deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

     (f)  easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Company or such Subsidiary;

     (g)  Liens in existence on the Closing Date listed on Schedule V, securing
Indebtedness in existence on the Closing Date, provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;

     (h)  Liens securing Indebtedness of the Company and its Subsidiaries not
prohibited hereunder incurred to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the principal amount of Indebtedness secured by
any such Lien shall at no time exceed 80% of the original purchase price of such
property;

     (i)  Liens on the property or assets of a corporation which becomes a
Subsidiary after the date hereof, provided that (i) such Liens existed at the
time such corporation became a Subsidiary and were not created in anticipation
thereof, (ii) any such Lien is not spread to cover any other property or assets
after the time such corporation becomes a Subsidiary and (iii) the amount of
Indebtedness secured thereby, if any, is not increased;

     (j)  Liens on the Headquarters, Riverview Square, the Waterside Garage, the
Jacksonville Facility, the Green Bay Facility and the Waterside Building; or

     (k)  Liens not otherwise permitted under this subsection 7.3 securing
obligations in an aggregate amount not exceeding at any time 10% of Consolidated
Net Tangible Assets as at the end of the immediately preceding fiscal quarter of
the Company.

7.4   Limitations on Fundamental Changes

.    Enter into any merger, consolidation or amalgamation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or make any
material change in its method of conducting business, or purchase or otherwise
acquire all or substantially all of the Capital Stock, or the property, business
or assets, of any other Person (other than any Subsidiary) or any business
division thereof except:



     (a)  any Subsidiary of the Company may be merged or consolidated with or
into the Company (provided that the Company shall be the continuing or surviving
corporation) and any Subsidiary of the Company may be merged or consolidated
with or into any one or more wholly owned Subsidiaries of the Company (provided
that the surviving corporation shall be a wholly owned Subsidiary);

     (b)  the Company may merge into another corporation owned by the Company
for the purpose of causing the Company to be incorporated in a different
jurisdiction;

    (c)  the Company or a wholly owned Subsidiary of the Company may merge with
another corporation, provided that (i) the Company or such wholly owned
Subsidiary (subject to clause (ii)), as the case may be, shall be the continuing
or surviving corporation of such merger, (ii) in the case of a wholly owned
Subsidiary of the Company which is merged into another corporation which is the
continuing or surviving corporation of such merger, the Company shall cause such
continuing or surviving corporation to be a wholly owned Subsidiary of the
Company and (iii) immediately before and after giving effect to such merger no
Default or Event of Default shall have occurred and be continuing; or

     (d)  the Company and its Subsidiaries may purchase or otherwise acquire all
or substantially all of the Capital Stock, or the property, business or assets,
of any other Person, or any business division thereof, so long as no Default or
Event of Default shall have occurred and be continuing.

7.5   Limitation on Sale of Assets

.    Convey, sell, lease, assign, transfer or otherwise dispose of any of its
property, business or assets (including, without limitation, receivables and
leasehold interests), whether now owned or hereafter acquired, except:



     (a)  obsolete or worn out property disposed of in the ordinary course of
business;

     (b)  the sale or discount without recourse of accounts receivable arising
in the ordinary course of business in connection with the compromise or
collection thereof;

     (c)  the sale or other disposition of the Headquarters, Riverview Square,
the Waterside Garage, the Green Bay Facility, the Jacksonville Facility and the
Waterside Building;

     (d)  the sale or other disposition of securities held for investment
purposes in the ordinary course of business;

     (e)  any wholly owned Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Company or any other wholly owned Subsidiary of the Company (except to a
Subsidiary referred to in subsection 7.2(b)); or

     (f)  the sale or other disposition of any other property so long as no
Default or Event of Default shall have occurred and be continuing; provided that
the aggregate book value of all assets so sold or disposed of in any period of
twelve consecutive calendar months shall not exceed in the aggregate 12% of the
Consolidated Assets of the Company and its Subsidiaries as on the first day of
such period.

7.6   Limitation on Distributions

.    The Company shall not make any Distribution except that, so long as no
Default exists or would exist after giving effect thereto, the Company may make
a Distribution.



7.7   Transactions with Affiliates

.    Enter into any transaction (unless such transaction or a series of such
transactions is immaterial), including, without limitation, any purchase, sale,
lease or exchange of property or the rendering of any service, with any
Affiliate (other than the Company and its Subsidiaries) unless such transaction
is otherwise permitted under this Agreement, is in the ordinary course of the
Company's or such Subsidiary's business and is upon fair and reasonable terms no
less favorable to the Company or such Subsidiary, as the case may be, than it
would obtain in an arm's length transaction.



7.8   Sale and Leaseback

.    Enter into any arrangement with any Person providing for the leasing by the
Company or any Subsidiary of real or personal property which has been or is to
be sold or transferred by the Company or such Subsidiary to such Person or to
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of the Company or such
Subsidiary, unless such arrangement is upon fair and reasonable terms no less
favorable to the Company or such Subsidiary than would be obtained in a
comparable arm's length transaction between an informed and willing seller or
lessor under no compulsion to sell or lease and an informed and willing buyer or
lessee under no compulsion to buy or lease.



SECTION 8.   DEFAULTS

8.1   Events of Default

.   Upon the occurrence of any of the following events:



     (a)  any default shall be made by the Company in any payment in respect of:
(i) interest on any of the Loans or any fee payable hereunder as the same shall
become due and such default shall continue for a period of five days; or (ii)
any principal of the Loans as the same shall become due, whether at maturity, by
prepayment, by acceleration or otherwise; or

     (b)  any default shall be made by either the Company or any Subsidiary of
the Company in the performance or observance of any of the provisions of
subsections 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7 and 7.8; or

     (c)  any default shall be made in the due performance or observance of any
other covenant, agreement or provision to be performed or observed by the
Company under this Agreement, and such default shall not be rectified or cured
within a period of 30 days; or

     (d)  any representation or warranty made or deemed made by the Company
herein or in any other Loan Document or which is contained in any certificate,
document or financial or other statement furnished at any time under or in
connection with this Agreement shall have been untrue in any material respect on
or as of the date made and the facts or circumstances to which such
representation or warranty relates shall not have been subsequently corrected to
make such representation or warranty no longer incorrect in any material
respect; or

     (e)  any default shall be made in the payment of any item of Indebtedness
of the Company or any Subsidiary, or under the terms of any agreement relating
to any Indebtedness of the Company or any Subsidiary, and such default shall
continue without having been duly cured, waived or consented to, beyond the
period of grace, if any, therein specified; provided, however, that such default
shall not constitute an Event of Default unless the aggregate outstanding
principal amount of such item of Indebtedness and all other items of
Indebtedness of the Company and its Subsidiaries as to which such defaults exist
and have continued without being duly cured, waived or consented to beyond the
respective periods of grace, if any, therein specified exceeds $25,000,000; or

     (f)  either the Company or any Subsidiary shall be involved in financial
difficulties as evidenced:

     (i)  by its commencement of a voluntary case under Title 11 of the United
States Code as from time to time in effect, or by its authorizing, by
appropriate proceedings of its board of directors or other governing body, the
commencement of such a voluntary case;

     (ii)  by the filing against it of a petition commencing an involuntary case
under said Title 11 which shall not have been dismissed within 60 days after the
date on which said petition is filed or by its filing an answer or other
pleading within said 60-day period admitting or failing to deny the material
allegations of such a petition or seeking, consenting or acquiescing in the
relief therein provided;

     (iii)  by the entry of an order for relief in any involuntary case
commenced under said Title 11;

     (iv)  by its seeking relief as a debtor under any applicable law, other
than said Title 11, of any jurisdiction relating to the liquidation or
reorganization of debtors or to the modification or alteration of the rights of
creditors, or by its consenting to or acquiescing in such relief;

     (v)  by the entry of an order by a court of competent jurisdiction (i)
finding it to be bankrupt or insolvent, (ii) ordering or approving its
liquidation, reorganization or any modification or alteration of the rights of
its creditors, or (iii) assuming custody of, or appointing a receiver or other
custodian for, all or a substantial part of its property; or

     (vi)  by its making an assignment for the benefit of, or entering into a
composition with, its creditors, or appointing or consenting to the appointment
of a receiver or other custodian for all or a substantial part of its property;
or

     (vii)  the Company or any of its Subsidiaries shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

     (g)  a Change in Control of the Company shall occur;

     (h)  (i) any Person shall engage in any "prohibited transaction" (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any "accumulated funding deficiency" (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Banks, likely to result in the termination of such Plan for purposes of
Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA, (v) the Company or any Commonly Controlled Entity shall, or
in the reasonable opinion of the Required Banks is likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist, with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, could subject the Company or any of its Subsidiaries to
any tax, penalty or other liabilities which in the aggregate could have a
Material Adverse Effect; or

     (i)  one or more judgments or decrees shall be entered against the Company
or any of its Subsidiaries and such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 45 days from the
entry thereof that (i) involves in the aggregate a liability (not paid or fully
covered by insurance) of $25,000,000 or more, or (ii) could reasonably be
expected to have a Material Adverse Effect; or

     (j)  (i) any material non-compliance by the Company or any Significant
Subsidiary with any term or provision of the HMO Regulations or Insurance
Regulations pertaining to fiscal soundness, solvency or financial condition; or
(ii) the assertion in writing by an HMO Regulator or Insurance Regulator that it
is taking administrative action against the Company or any Significant
Subsidiary to revoke or suspend any contract of insurance, license, permit,
certification, authorization, accreditation or charter or to enforce the fiscal
soundness, solvency or financial provisions or requirements of the HMO
Regulations or Insurance Regulations against any of such entities and the
Company or such Significant Subsidiary shall have been unable to cause such HMO
Regulator or Insurance Regulator to withdraw such written notice within five
Business Days following receipt of such written notice by the Company or such
Significant Subsidiary, in each of clauses (i) and (ii), to the extent such
event will or is reasonably expected to have a Material Adverse Effect; or

     (k)  on or after the Closing Date, (i) for any reason any Loan Document
ceases to be or is not in full force and effect or (ii) the Company shall assert
that any Loan Document has ceased to be or is not in full force and effect;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Company, automatically the
Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken: (i) with the
consent of the Required Banks, the Agent may, or upon the request of the
Required Banks, the Agent shall, by notice to the Company, declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Banks, the
Agent may, or upon the request of the Required Banks, the Agent shall, by notice
of default to the Company, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement (the "Bank
Obligations") to be due and payable forthwith, whereupon the same shall
immediately become due and payable.

     Except as expressly provided above in this Section, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

8.2   Annulment of Defaults

.    An Event of Default shall not be deemed to be in existence for any purpose
of this Agreement if the Agent, with the consent of or at the direction of the
Required Banks, subject to subsection 10.1, shall have waived such event in
writing or stated in writing that the same has been cured to its reasonable
satisfaction, but no such waiver shall extend to or affect any subsequent Event
of Default or impair any rights of the Agent or the Banks upon the occurrence
thereof.



8.3   Waivers

.    The Company hereby waives to the extent permitted by applicable law (a) all
presentments, demands for performance, notices of nonperformance (except to the
extent required by the provisions hereof), protests, notices of protest and
notices of dishonor in connection with any of the Loans, (b) any requirement of
diligence or promptness on the part of any Bank in the enforcement of its rights
under the provisions of this Agreement or any Note, and (c) any and all notices
of every kind and description which may be required to be given by any statute
or rule of law.



8.4   Course of Dealing

.    No course of dealing between the Company and any Bank shall operate as a
waiver of any of the Banks' rights under this Agreement or any Note. No delay or
omission on the part of any Bank in exercising any right under this Agreement or
any Note or with respect to any of the Bank Obligations shall operate as a
waiver of such right or any other right hereunder. A waiver on any one occasion
shall not be construed as a bar to or waiver of any right or remedy on any
future occasion. No waiver or consent shall be binding upon any Bank unless it
is in writing and signed by the Agent or such of the Banks as may be required by
the provisions of this Agreement. The making of a Loan during the existence of a
Default shall not constitute a waiver thereof.



SECTION 9.   THE AGENT

9.1   Appointment

.    Each Bank hereby irrevocably designates and appoints JPMorgan Chase Bank as
the Agent and CAF Loan Agent of such Bank under this Agreement, and each such
Bank irrevocably authorizes JPMorgan Chase Bank, as the Agent and CAF Loan Agent
for such Bank, to take such action on its behalf under the provisions of this
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Agent or CAF Loan Agent, as the case may be, by the terms of
this Agreement, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, neither the Agent nor the CAF Loan Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Bank, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Agent or the CAF Loan Agent.



9.2   Delegation of Duties

.    The Agent or the CAF Loan Agent may execute any of its duties under this
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Agent nor the CAF Loan Agent shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.



9.3   Exculpatory Provisions

.    Neither the Agent nor the CAF Loan Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be (a)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement (except for its or such Person's own
gross negligence or willful misconduct), or (b) responsible in any manner to any
of the Banks for any recitals, statements, representations or warranties made by
the Company or any officer thereof contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent or the CAF Loan Agent under or in connection with, this
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or the Notes or for any failure of the Company
to perform its obligations hereunder. Neither the Agent nor the CAF Loan Agent
shall be under any obligation to any Bank to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Company.



9.4   Reliance by Agent

.    The Agent and the CAF Loan Agent shall be entitled to rely, and shall be
fully protected in relying, upon any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Company), independent accountants and other experts
selected by the Agent or the CAF Loan Agent. The Agent may deem and treat the
payee of any Note as the owner thereof for all purposes unless a written notice
of assignment, negotiation or transfer thereof shall have been filed with the
Agent. The Agent and the CAF Loan Agent shall be fully justified in failing or
refusing to take any action under this Agreement unless it shall first receive
such advice or concurrence of the Required Banks as it deems appropriate or it
shall first be indemnified to its satisfaction by the Banks against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Agent and the CAF Loan Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement and the Notes in accordance with a request of the Required Banks, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Banks and all future holders of the Notes.



9.5   Notice of Default

.    The Agent shall not be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Agent has received
notice from a Bank or the Company referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a "notice of
default". In the event that the Agent receives such a notice, the Agent shall
promptly give notice thereof to the Banks. The Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Banks; provided that, unless and until the Agent shall have
received such directions, the Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Banks.



9.6   Non-Reliance on Agent and Other Banks

.    Each Bank expressly acknowledges that neither the Agent nor the CAF Loan
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or Affiliates has made any representations or warranties to it and that no act
by the Agent or the CAF Loan Agent hereinafter taken, including any review of
the affairs of the Company, shall be deemed to constitute any representation or
warranty by the Agent to any Bank. Each Bank represents to the Agent and the CAF
Loan Agent that it has, independently and without reliance upon the Agent or the
CAF Loan Agent or any other Bank, and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Company and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Bank also represents that it will,
independently and without reliance upon the Agent or the CAF Loan Agent or any
other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Company. Except for notices, reports and other documents expressly required to
be furnished to the Banks by the Agent or the CAF Loan Agent hereunder, neither
the Agent nor the CAF Loan Agent shall have any duty or responsibility to
provide any Bank with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Company which may come into the possession of the Agent or the CAF Loan Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.



9.7   Indemnification

.    The Banks agree to indemnify the Agent and the CAF Loan Agent in its
capacity as such (to the extent not reimbursed by the Company and without
limiting the obligation of the Company to do so), ratably according to the
respective amounts of their then existing Commitments, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including without limitation at any time following the payment of the
Loans) be imposed on, incurred by or asserted against the Agent or the CAF Loan
Agent in any way relating to or arising out of this Agreement, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted by the Agent or the CAF Loan Agent under or in
connection with any of the foregoing; provided that no Bank shall be liable for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent's or the CAF Loan Agent's gross negligence or willful misconduct.
The agreements in this subsection shall survive the payment of the Loans and all
other amounts payable hereunder.



9.8   Agent and CAF Loan Agent in Its Individual Capacity

.    The Agent and the CAF Loan Agent and its Affiliates may make loans to,
accept deposits from and generally engage in any kind of business with the
Company as though the Agent or the CAF Loan Agent were not the Agent or the CAF
Loan Agent hereunder. With respect to its Loans made or renewed by it and any
Note issued to it, the Agent and the CAF Loan Agent shall have the same rights
and powers under this Agreement as any Bank and may exercise the same as though
it were not the Agent, and the terms "Bank" and "Banks" shall include the Agent
or the CAF Loan Agent in its individual capacity.



9.9   Successor Agent and CAF Loan Agent

.    The Agent or the CAF Loan Agent may resign as Agent or CAF Loan Agent, as
the case may be, upon 10 days' notice to the Banks. If the Agent or the CAF Loan
Agent shall resign as Agent or CAF Loan Agent, as the case may be, under this
Agreement, then the Required Banks shall appoint from among the Banks a
successor agent for the Banks which successor agent shall be approved by the
Company, whereupon such successor agent shall succeed to the rights, powers and
duties of the Agent or CAF Loan Agent, as the case may be, and the term "Agent"
or "CAF Loan Agent", as the case may be, shall mean such successor agent
effective upon its appointment, and the former Agent's or CAF Loan Agent's
rights, powers and duties as Agent or CAF Loan Agent shall be terminated,
without any other or further act or deed on the part of such former Agent or CAF
Loan Agent or any of the parties to this Agreement or any holders of the Notes.
After any retiring Agent's or CAF Loan Agent's resignation hereunder as Agent or
CAF Loan Agent, the provisions of this subsection 9.9 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent or CAF
Loan Agent under this Agreement.



SECTION 10.   MISCELLANEOUS

10.1   Amendments and Waivers

.    Neither this Agreement, any Note, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this subsection. With the written consent of the Required Banks, the Agent and
the Company may, from time to time, enter into written amendments, supplements
or modifications hereto for the purpose of adding any provisions to this
Agreement or the Notes or changing in any manner the rights of the Banks or of
the Company hereunder or thereunder or waiving, on such terms and conditions as
the Agent may specify in such instrument, any of the requirements of this
Agreement or the Notes or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (a) extend the maturity (whether as stated, by acceleration
or otherwise) of any Note (subject to the extension provisions of subsection 2.5
hereof), or reduce the rate or extend the time of payment of interest thereon,
or reduce or extend the payment of any fee payable to the Banks hereunder, or
reduce the principal amount thereof, or change the amount of any Bank's
Commitment, or amend, modify, waive any provision of subsection 2.11, in each
case without the consent of each Bank directly affected thereby, or (b) amend,
modify or waive any provision of this subsection 10.1 or reduce the percentage
specified in the definition of Required Banks or consent to the assignment or
transfer by the Company of any of its rights and obligations under this
Agreement, in each case without the written consent of all the Banks, or (c)
amend, modify or waive any provision of Section 9 without the written consent of
the then Agent. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Banks and shall be binding upon
the Company, the Banks, the Agent and all future holders of the Notes. In the
case of any waiver, the Company, the Banks and the Agent shall be restored to
their former position and rights hereunder and under the outstanding Notes, and
any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.



10.2   Notices

.    All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, or three Business Days after being deposited in the
mail, postage prepaid, or one Business Day after being deposited with an
overnight courier service, or, in the case of telecopy notice, when sent,
confirmation of receipt received, addressed (i) in the case of notices, requests
and demands to or upon the Company, the Agent, and the CAF Loan Agent, as set
forth below and (ii) in the case of notices, requests and demands to or upon any
Bank, as set forth in an administrative questionnaire delivered by such Bank to
the Agent, or, in each case, to such other address as may be hereafter notified
by the respective parties hereto and any future holders of the Notes:



The Company:

Humana Inc.
The Humana Building
500 West Main Street
Louisville, Kentucky 40202
Attention:    James H. Bloem
                Senior Vice President and
                Chief Financial Officer
Telecopy:    (502) 580-3615

The Agent and
CAF Loan Agent:


JPMorgan Chase Bank
270 Park Avenue
New York, New York 10017
Attention:    Dawn Lee Lum
Telecopy:    (212) 270-3279

 

 

with a copy to:

Chase Agent Bank Services
One Chase Manhattan Plaza, 8th Floor
New York, New York 10081
Attention:    Janet Belden
Telecopy:    (212) 552-5658


provided

that any notice, request or demand to or upon the Agent or the Banks pursuant to
Section 2 shall not be effective until received.



10.3   No Waiver; Cumulative Remedies

.    No failure to exercise and no delay in exercising, on the part of the Agent
or any Bank, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.



10.4   Survival of Representations and Warranties

.    All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes.



10.5   Payment of Expenses and Taxes; Indemnity

.   (a)  The Company agrees (i) to pay or reimburse the Agent for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the Notes and any other documents prepared
in connection herewith, and the consummation of the transactions contemplated
hereby and thereby, including, without limitation, the reasonable fees and
disbursements of counsel to the Agent, (ii) to pay or reimburse each Bank and
the Agent for all their reasonable costs and expenses incurred in connection
with the enforcement or preservation of any rights under this Agreement, the
Notes and any such other documents, including, without limitation, reasonable
fees and disbursements of counsel (including, without limitation, the allocated
cost of in-house counsel) to the Agent and to the several Banks, and (iii) to
pay, indemnify, and hold each Bank and the Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation of any of the transactions contemplated by, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, this Agreement, the Notes and any such other documents.



     (b)  The Company will indemnify each of the Agent and the Banks and the
directors, officers and employees thereof and each Person, if any, who controls
each one of the Agent and the Banks (any of the foregoing, an "Indemnified
Person") and hold each Indemnified Person harmless from and against any and all
claims, damages, liabilities and expenses (including without limitation all fees
and disbursements of counsel (including without limitation, the allocated cost
of in-house counsel) with whom an Indemnified Person may consult in connection
therewith and all expenses of litigation or preparation therefor) which an
Indemnified Person may incur or which may be asserted against it in connection
with any litigation or investigation (whether or not such Indemnified Person is
a party to such litigation or investigation) involving this Agreement, the use
of any proceeds of any Loans under this Agreement by the Company or any
Subsidiary, any officer, director or employee thereof, excluding litigation
commenced by the Company against any of the Agent or the Banks which (i) seeks
enforcement of any of the Company's rights hereunder and (ii) is determined
adversely to any of the Agent or the Banks (all such non-excluded claims,
damages, liabilities and expenses, "Indemnified Liabilities"), provided that the
Company shall have no obligation hereunder to any Indemnified Person with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
resulted from the gross negligence or willful misconduct of such Indemnified
Person.

     (c)  The agreements in this subsection 10.5 shall survive repayment of the
Loans and all other amounts payable hereunder.

10.6   Successors and Assigns; Participations; Purchasing Banks

.   (a)  This Agreement shall be binding upon and inure to the benefit of the
Company, the Banks, the Agent, all future holders of the Notes and their
respective successors and assigns, except that the Company may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Bank.



     (b)  Any Bank other than a Conduit Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell to one or more banks or other entities ("Participants") participating
interests in any Loans owing to such Bank, any Notes held by such Bank, any
Commitments of such Bank and/or any other interests of such Bank hereunder and
under the other Loan Documents. In the event of any such sale by a Bank of a
participating interest to a Participant, such Bank's obligations under this
Agreement to the other parties under this Agreement shall remain unchanged, such
Bank shall remain solely responsible for the performance thereof, such Bank
shall remain the holder of any such Notes for all purposes under this Agreement,
and the Company and the Agent shall continue to deal solely and directly with
such Bank in connection with such Bank's rights and obligations under this
Agreement and under the other Loan Documents. The Company agrees that if amounts
outstanding under this Agreement and the Notes are due or unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall be deemed to have the right of offset
in respect of its participating interest in amounts owing under this Agreement
and any Notes to the same extent as if the amount of its participating interest
were owing directly to it as a Bank under this Agreement or any Notes, provided
that such right of offset shall be subject to the obligation of such Participant
to share with the Banks, and the Banks agree to share with such Participant, as
provided in subsection 10.7. The Company also agrees that each Participant shall
be entitled to the benefits of subsections 2.13, 2.14 and 2.15 with respect to
its participation in the Commitments and the Eurodollar Loans outstanding from
time to time; provided that no Participant shall be entitled to receive any
greater amount pursuant to such subsections than the transferor Bank would have
been entitled to receive in respect of the amount of the participation
transferred by such transferor Bank to such Participant had no such transfer
occurred. No Participant shall be entitled to consent to any amendment,
supplement, modification or waiver of or to this Agreement or any Note, unless
the same is subject to clause (a) of the proviso to subsection 10.1.

     (c)  Any Bank other than any Conduit Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time assign to one or more banks or other entities ("CAF Loan Assignees") any
CAF Loan owing to such Bank and any Individual CAF Loan Note held by such Bank
evidencing such CAF Loan, pursuant to a CAF Loan Assignment executed by the
assignor Bank and the CAF Loan Assignee. Upon such execution, from and after the
date of such CAF Loan Assignment, the CAF Loan Assignee shall, to the extent of
the assignment provided for in such CAF Loan Assignment, be deemed to have the
same rights and benefits of payment and enforcement with respect to such CAF
Loan and Individual CAF Loan Note and the same rights of offset pursuant to
subsection 8.1 and under applicable law and obligation to share pursuant to
subsection 10.7 as it would have had if it were a Bank hereunder; provided that
unless such CAF Loan Assignment shall otherwise specify and a copy of such CAF
Loan Assignment shall have been delivered to the Agent for its acceptance and
recording in the Register in accordance with subsection 10.6(f), the assignor
thereunder shall act as collection agent for the CAF Loan Assignee thereunder,
and the Agent shall pay all amounts received from the Company which are
allocable to the assigned CAF Loan or Individual CAF Loan Note directly to such
assignor without any further liability to such CAF Loan Assignee. A CAF Loan
Assignee under a CAF Loan Assignment shall not, by virtue of such CAF Loan
Assignment, become a party to this Agreement or have any rights to consent to or
refrain from consenting to any amendment, waiver or other modification of any
provision of this Agreement or any related document; provided that if a copy of
such CAF Loan Assignment shall have been delivered to the Agent for its
acceptance and recording in the Register in accordance with subsection 10.6(f),
neither the principal amount of, the interest rate on, nor the maturity date of
any CAF Loan or Individual CAF Loan Note assigned to the CAF Loan Assignee
thereunder will be modified without the written consent of such CAF Loan
Assignee. If a CAF Loan Assignee has caused a CAF Loan Assignment to be recorded
in the Register in accordance with subsection 10.6(f), such CAF Loan Assignee
may thereafter, in the ordinary course of its business and in accordance with
applicable law, assign such Individual CAF Loan Note to any Bank, to any
affiliate or subsidiary of such CAF Loan Assignee or to any other financial
institution that has total assets in excess of $1,000,000,000 and that in the
ordinary course of its business extends credit of the type evidenced by such
Individual CAF Loan Note, and the foregoing provisions of this subsection
10.6(c) shall apply, mutatis mutandis, to any such assignment by a CAF Loan
Assignee. Except in accordance with the preceding sentence, CAF Loans and
Individual CAF Loan Notes may not be further assigned by a CAF Loan Assignee,
subject to any legal or regulatory requirement that the CAF Loan Assignee's
assets must remain under its control.

     (d)  Any Bank other than a Conduit Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell to any Bank or any Lender Affiliate thereof, and, with the consent of
the Company (unless an Event of Default is continuing) and the Agent (which in
each case shall not be unreasonably withheld) to one or more additional banks or
financial institutions ("Purchasing Banks") all or any part of its rights and/or
obligations under this Agreement and the Notes pursuant to a Commitment Transfer
Supplement, executed by such Purchasing Bank, such transferor Bank and the Agent
(and, in the case of a Purchasing Bank that is not then a Bank or a Lender
Affiliate, and subject to the other qualifiers above, by the Company); provided,
however, that (i) the Commitments purchased by such Purchasing Bank that is not
then a Bank or a Lender Affiliate shall be equal to or greater than $5,000,000,
(ii) the transferor Bank which has transferred less than all of its Loans and
Commitments to any such Purchasing Bank shall retain a minimum Commitment, after
giving effect to such sale, equal to or greater than $10,000,000 and (iii) any
sale by a Bank of any portion of its Tranche B Commitment prior to the
Transition Date must be accompanied by a simultaneous sale to such Purchasing
Bank of such selling Bank's pro rata share of its commitment pursuant to and in
accordance with subsection 4.5(a) of the Liquidity Facility Agreement and such
Purchasing Bank shall be an Eligible Assignee (as defined in the Liquidity
Facility Agreement). For purposes of the proviso contained in the previous
sentence, the amounts described therein shall be aggregated in respect of each
Bank and its Lender Affiliates, if any. Upon (i) such execution of such
Commitment Transfer Supplement, (ii) delivery of an executed copy thereof to the
Company and (iii) payment by such Purchasing Bank, such Purchasing Bank shall
for all purposes be a Bank party to this Agreement and shall have all the rights
and obligations of a Bank under this Agreement, to the same extent as if it were
an original party hereto with the Commitment Percentage of the Commitments set
forth in such Commitment Transfer Supplement. Such Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Bank and the
resulting adjustment of Commitment Percentages arising from the purchase by such
Purchasing Bank of all or a portion of the rights and obligations of such
transferor Bank under this Agreement and the Notes. Upon the consummation of any
transfer to a Purchasing Bank, pursuant to this subsection 10.6(d), the
transferor Bank, the Agent and the Company shall make appropriate arrangements
so that, if required, replacement Notes are issued to such transferor Bank and
new Notes or, as appropriate, replacement Notes, are issued to such Purchasing
Bank, in each case in principal amounts reflecting their Commitment Percentages
or, as appropriate, their outstanding Loans as adjusted pursuant to such
Commitment Transfer Supplement. Notwithstanding the foregoing, any Conduit
Lender may assign at any time to its designating Bank hereunder without the
consent of the Company or the Agent any or all of the Loans it may have funded
hereunder and pursuant to its designation agreement and without regard to the
limitations set forth in the first sentence of this subsection 10.6(d).

     (e)  The Agent shall maintain at its address referred to in subsection 10.2
(a) copy of each CAF Loan Assignment and each Commitment Transfer Supplement
delivered to it and a register (the "Register") for the recordation of (i) the
names and addresses of the Banks and the Commitment of, and principal amount of
the Loans owing to, each Bank from time to time, and (ii) with respect to each
CAF Loan Assignment delivered to the Agent, the name and address of the CAF Loan
Assignee and the principal amount of each CAF Loan owing to such CAF Loan
Assignee. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Company, the Agent and the Banks may treat each Person
whose name is recorded in the Register as the owner of the Loan recorded therein
for all purposes of this Agreement. The Register shall be available for
inspection by the Company or any Bank or CAF Loan Assignee at any reasonable
time and from time to time upon reasonable prior notice.

     (f)  Upon its receipt of a CAF Loan Assignment executed by an assignor Bank
and a CAF Loan Assignee, together with payment to the Agent of a registration
and processing fee of $2,500, the Agent shall promptly accept such CAF Loan
Assignment, record the information contained therein in the Register and give
notice of such acceptance and recordation to the assignor Bank, the CAF Loan
Assignee and the Company. Upon its receipt of a Commitment Transfer Supplement
executed by a transferor Bank and a Purchasing Bank (and, in the case of a
Purchasing Bank that is not then a Bank or an affiliate thereof, by the Company
and the Agent) together with payment to the Agent of a registration and
processing fee of $3,500, the Agent shall (i) promptly accept such Commitment
Transfer Supplement (ii) on the Transfer Effective Date determined pursuant
thereto record the information contained therein in the Register and give notice
of such acceptance and recordation to the Banks and the Company.

     (g)  The Company authorizes each Bank to disclose to any Participant, CAF
Loan Assignee or Purchasing Bank (each, a "Transferee") and any prospective
Transferee any and all financial information in such Bank's possession
concerning the Company which has been delivered to such Bank by the Company
pursuant to this Agreement or which has been delivered to such Bank by the
Company in connection with such Bank's credit evaluation of the Company prior to
entering into this Agreement.

     (h)  If, pursuant to this subsection 10.6, any interest in this Agreement
or any Note is transferred to a Non-U.S. Bank, the transferor Bank shall cause
such Transferee, concurrently with the effectiveness of such transfer to comply
with the provisions of subsection 2.15.

     (i)  For the avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this subsection 10.6 concerning assignments relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a Bank to any
Federal Reserve Bank in accordance with applicable law.

     (j)  Each of the Company, each Bank and the Agent hereby confirms that it
will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Bank designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

     (k)  In the event that any Bank shall be a "Downgraded Bank" (as defined in
subsection 4.5(b) of the Liquidity Facility Agreement or any successor provision
thereof) and the Company has pursuant to such subsection 4.5(b) replaced any
such Bank with increased commitments from other Banks or commitments from any
Additional Bank(s) (as defined in such subsection 4.5(b)), such Downgraded Bank
shall assign the portion of its Tranche B Commitments hereunder to each such
other Bank or Additional Bank corresponding to the portion of the commitments
transferred to such other Bank or Additional Bank pursuant to subsection 4.5(b)
of the Liquidity Facility Agreement pursuant to a Commitment Transfer
Supplement, executed by such Downgraded Bank, the transferee Bank(s), the Agent
and the Company.

     (l)  In the event that any Bank shall be a "Defaulting Replaced Bank" (as
defined in subsection 4.5(b) of the Liquidity Facility Agreement or any
successor provision thereof) and the Company has pursuant to such subsection
4.5(b) replaced any such Bank with increased commitments from other Banks or any
Additional Bank(s) (as defined in such subsection 4.5(b)), such Defaulting
Replaced Bank shall assign the portion of its Tranche B Commitments hereunder to
each such other Bank or Additional Bank corresponding to the portion of the
commitments transferred to such other Bank or Additional Bank pursuant to
subsection 4.5(b) of the Liquidity Facility Agreement pursuant to a Commitment
Transfer Supplement, executed by such Defaulting Replaced Bank, the transferee
Bank(s), the Agent and the Company.

10.7   Adjustments; Set-off

.    (a)  Except to the extent that this Agreement provides for payments to be
allocated to a particular Bank or Banks, if any Bank (a "Benefitted Bank") shall
at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by offset, pursuant to events or proceedings of the nature
referred to in subsection 8.1(f), or otherwise) in a greater proportion than any
such payment to and collateral received by any other Bank, if any, in respect of
such other Bank's Loans, or interest thereon, such Benefitted Bank shall
purchase for cash from the other Banks such portion of each such other Bank's
Loans, or shall provide such other Banks with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefitted Bank to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Banks; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefitted Bank, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. The
Company agrees that each Bank so purchasing a portion of another Bank's Loan may
exercise all rights of a payment (including, without limitation, rights of
offset) with respect to such portion as fully as if such Bank were the direct
holder of such portion.



     (b)  In addition to any rights and remedies of the Banks provided by law,
at any time when an Event of Default is in existence, each Bank shall have the
right, without prior notice to the Company, any such notice being expressly
waived by the Company to the extent permitted by applicable law, upon any amount
becoming due and payable by the Company hereunder (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Bank or any
branch or agency thereof to or for the credit or the account of the Company.
Each Bank agrees promptly to notify the Company and the Agent after any such
setoff and application made by such Bank, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

10.8   Counterparts

.    This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Company and the Agent.



10.9   GOVERNING LAW

.    THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



10.10   WAIVERS OF JURY TRIAL

.    THE COMPANY, THE AGENT, THE CAF LOAN AGENT AND THE BANKS EACH HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.



10.11   Submission To Jurisdiction; Waivers

.    The Company hereby irrevocably and unconditionally:



     (a)  submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the Courts of
the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof; and

     (b)  consents that any such action or proceeding may be brought in such
courts, and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same.

10.12   Confidentiality of Information

.   Each Bank acknowledges that some of the information furnished to such Bank
pursuant to this Agreement may be received by such Bank prior to the time such
information shall have been made public, and each Bank agrees that it will keep
all information so furnished confidential and shall make no use of such
information until it shall have become public, except (a) in connection with
matters involving operations under or enforcement of this Agreement or the
Notes, (b) in accordance with each Bank's obligations under law or regulation or
pursuant to subpoenas or other process to make information available to
governmental or regulatory agencies and examiners or to others, (c) to each
Bank's Affiliates, employees, agents (including accountants, legal counsel and
other advisors) and Transferees and prospective Transferees so long as such
Persons agree to be bound by this subsection 10.12 and (d) with the prior
written consent of the Company.



10.13   Existing Credit Agreement

.    Each Bank which is a Bank party to the Existing Credit Agreement and the
Company acknowledge that the commitments under the Existing Credit Agreement
will terminate on the Closing Date, and each such Bank hereby waives any
requirement of the Existing Credit Agreement that the Company give any notice of
such termination.



 

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.



HUMANA INC.


By:     /s/  James H. Bloem                      

     Name:     James H. Bloem                  

     Title:   Senior Vice President, Chief Financial              Officer and
Interim Treasurer         







JPMORGAN CHASE BANK, as Agent, as CAF
Loan Agent and as a Bank


By:    /s/  Dawn Lee Lum                      

     Name:  Dawn Lee Lum                     

     Title:    Vice President                     

 

BANK OF AMERICA, N.A.


By:    /s/  Richard L. Nichols, Jr.               

     Name:    Richard L. Nichols, Jr.            

     Title:      Managing Director               

 

CITIBANK, N.A.


By:    /s/  David A. Dodge                      

     Name:    David A. Dodge                  

     Title:     Managing Director                



 

 



WACHOVIA BANK


By:     /s/  Thomas L. Stitchberry              

     Name:   Thomas L. Stitchberry            

     Title:     Managing Director                

 

LEHMAN BROTHERS HOLDINGS, INC.


By:     /s/  G. Andrew Keith                   

     Name:   G. Andrew Keith                   

     Title:    Vice President                      

 

THE BANK OF NOVA SCOTIA


By:    /s/  Carolyn A. Calloway                

     Name:   Carolyn A. Calloway              

     Title:    Managing Director                 

 

U.S. BANK NATIONAL ASSOCIATION


By:     /s/  Sandra J. Hartay                    

     Name:   Sandra J. Hartay                   

     Title:    Vice President                     



 

 



PNC BANK, N.A.


By:   /s/  Nicholas A. Aponte                   

     Name:   Nicholas A. Aponte                

     Title:    Vice President                      

 

NATIONAL CITY BANK OF KENTUCKY


By:    /s/  Deroy Scott                         

     Name:   Deroy Scott                       

     Title:    Senior Vice President             

 

THE BANK OF NEW YORK


By:    /s/  Michael Flannery                    

     Name:   Michael Flannery                  

     Title:    Managing Director                 

 

BRANCH BANKING AND TRUST COMPANY


By:    /s/  Frank R. Eckerd                     

     Name:   Frank R. Eckerd                   

     Title:    Senior Vice President             



 

 

SCHEDULE I

Commitment Amounts and Percentages;
Lending Offices; Address for Notices

A.   Commitment Amounts and Percentages

Name of Bank

Commitment
Amount

Commitment
Percentage

 

 

 

JPMORGAN CHASE BANK

$41,250,000

15.57%

BANK OF AMERICA, N.A.

$31,750,000

11.98%

CITIBANK, N.A.

$31,750,000

11.98%

WACHOVIA BANK, N.A.

$31,750,000

11.98%

LEHMAN BROTHERS HOLDINGS, INC.

$25,000,000

9.43%

THE BANK OF NOVA SCOTIA

$25,000,000

9.43%

U.S. BANK NATIONAL ASSOCIATION

$25,000,000

9.43%

PNC BANK, NATIONAL ASSOCIATION

$17,500,000

6.61%

NATIONAL CITY BANK OF KENTUCKY

$15,000,000

5.66%

THE BANK OF NEW YORK

$12,500,000

4.72%

BRANCH BANKING AND TRUST COMPANY

$ 8,500,000

3.21%

 

 

 

 

 

 

                                     TOTALS

$265,000,000

100.00%

 

B.    LENDING OFFICES; ADDRESSES FOR NOTICES

JPMORGAN CHASE BANK

270 Park Ave
New York, NY 10017
Attention: Dawn Lee Lum
Telephone: (212) 270-2472

PNC BANK, NATIONAL ASSOCIATION

1600 Market Street, 22nd Floor
Philadelphia, PA 19103
Attention: Nicholas A. Aponte
Telephone: (215) 585-5407

THE BANK OF NOVA SCOTIA

600 Peachtree St. N.E.
Atlanta, GA 30308
Attention: Pat Brown
Telephone: (404) 877-1506

LEHMAN BROTHERS HOLDINGS, INC.

745 7th Avenue, 19th Floor
New York, NY 10019
Attention: Francis Chang
Telephone: (212) 526-5390

THE BANK OF NEW YORK

One Wall Street
New York, NY 10286
Attention: Patrick Vatel
Telephone: (212) 635-7882

NATIONAL CITY BANK OF KENTUCKY

101 South Fifth Street, 37th Floor
Louisville, KY 40202
Attention: Deroy Scott
Telephone: (502) 581-7821

BANK OF AMERICA, N.A.

100 N. Tryon Street, NC 1-007-17-11
Charlotte, NC 28255
Attention: Joe Corah
Telephone (704) 386-5976

WACHOVIA BANK, N.A.

301 S. College Street DC-5
Charlotte, NC 28288
Attention: Lance Black
Telephone: (704) 374-6628

CITIBANK, N.A.

388 Greenwich Street
New York, NY 10013
Attention: David Dodge
Telephone: (212) 816-4143

U.S. BANK NATIONAL ASSOCIATION

777 E. Wisconsin Avenue, MK-WI-TGCB
Milwaukee, WI 53202
Attention: Sandra J. Hartay
Telephone: (414) 765-6004

BRANCH BANKING AND TRUST COMPANY

500 West Broadway
Louisville, KY 40202
Attention: Frank Eckerd
Telephone: (502) 562-5877

 

SCHEDULE II

PRICING GRID

Public Debt Ratings
S&P/Moody's

Alternate Base Rate Margin

Eurodollar Margin

Facility Fee- Tranche A

Facility Fee - Tranche B

Level 1> BBB+/Baa1

0 bps

85 bps

15 bps

20.0 bps

Level 2 > BBB/Baa2

0 bps

95 bps

17.5 bps

22.5 bps

Level 3 > BBB-/Baa3

5 bps

105 bps

20.0 bps

25.0 bps

Level 4 > BB+/Ba1

20 bps

120 bps

30.0 bps

35.0 bps

Level 5 < BB+/Ba1

37.5 bps

137.5 bps

37.5 bps

50.0 bps

 

Pricing will be determined based upon the lower of the ratings from S&P or
Moody's, but in the event the Company's ratings are more than one Level apart,
the pricing will be determined by using the rating which is one Level above the
lower rating; provided, that (i) if on any day the ratings from S&P or Moody's
are not at the same Level, then the Level applicable to the lower of such
ratings shall be applicable for such day, (ii) if on any day the rating of only
one of S&P or Moody's is available, then the Level of such rating shall be
applicable for such day and (iii) if on any day a rating is available from
neither of S&P or Moody's, then Level 5 shall be applicable for such day. Any
change in the applicable Level resulting from a change in the rating of a S&P or
Moody's shall become effective on the date such change is publicly announced by
S&P or Moody's, as applicable. Notwithstanding the foregoing, with respect to
any Loan outstanding after the Termination Date, the Applicable Margin for such
Loan, for the period from the Termination Date until the date on which such Loan
is paid in full, shall be the percentage per annum which is the sum of (i) the
Applicable Margin determined pursuant to the pricing grid set forth above for
the applicable rating Level, plus (ii) the facility fee percentage determined
pursuant to the pricing grid set forth above for the applicable rating Level,
plus (iii) 0.25%.